Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 1 of 44 PageID #: 833




                  EXHIBIT 12
       Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 2 of 44 PageID #: 834

                                                                                       Page 1
·1· · · · · · · · BRENT ALLEN LARSON

·2· · · ·IN THE UNITED STATES DISTRICT COURT

·3· · ·FOR THE NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · ·OXFORD DIVISION

·5

·6· JOHN RASH,

·7
· · · · · · · Plaintiff,
·8
· · v.· · · · · · · · · · · · · ·CIVIL ACTION NO.:
·9· · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP

10· LAFAYETTE COUNTY,
· · MISSISSIPPI,
11
· · · · · · · Defendant.
12

13

14

15
· ·   · · · ·VIDEOTAPED REMOTE DEPOSITION OF
16
· ·   · · · · · · · BRENT ALLEN LARSON
17
· ·   · · · · · Thursday, January 14, 2021
18
· ·   · · · ·9:13 a.m. Central Standard Time
19

20

21

22

23· Reported by:

24· GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

25· JOB NO.: 188442


                       TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 3 of 44 PageID #: 835

                                                     Page 2                                                        Page 3
·1· · · · · · · · BRENT ALLEN LARSON                          ·1· · · · · · · · BRENT ALLEN LARSON

·2                                                            ·2· · · · · · · A P P E A R A N C E S

·3                                                            ·3

·4                                                            ·4· FOR THE PLAINTIFF:

·5· · · · · · · · ·January 14, 2021                           ·5

·6· · · · ·9:13 a.m. Central Standard Time                    ·6· · · · · ·Isaac Rethy, Esq.

·7                                                            ·7
                                                              ·8· · · · · ·SIMPSON THACHER
·8· · · · · · · · ·Videotaped remote deposition of
                                                              ·9· · · · · ·425 Lexington Avenue
·9· BRENT ALLEN LARSON, before Greta H. Duckett,
                                                              10· · · · · ·New York, New York· 10017
10· CCR, RPR, CRR, CVR-S, RVR-M-S.
                                                              11
11
                                                              12
12
                                                              13· · · · · ·Landon Thames, Esq.
13
                                                              14
14
                                                              15· · · · · ·ACLU OF MISSISSIPPI
15
                                                              16· · · · · ·P.O. Box 2242
16
                                                              17· · · · · ·Jackson, Mississippi· 39225
17
                                                              18
18
                                                              19
19                                                            20
20                                                            21
21                                                            22
22                                                            23
23                                                            24
24                                                            25


                                                     Page 4                                                        Page 5
·1· · · · · · · · BRENT ALLEN LARSON                          ·1· · · · · · · · BRENT ALLEN LARSON

·2· · · · · · · A P P E A R A N C E S                         ·2· · · · · · · · · · I N D E X
·3· · · · · · · · C O N T I N U E D                           ·3· · · · · · · · EXAMINATION INDEX

·4                                                            ·4

·5· FOR LAFAYETTE COUNTY, MISSISSIPPI:                        ·5· BRENT ALLEN LARSON

·6                                                            ·6· · · · ·BY MR. RETHY· · · · · · · · · · · · ·10
·7· · · · · ·David O'Donnell, Esq.                            ·7

·8                                                            ·8

·9· · · · · ·CLAYTON O'DONNELL                                ·9

10· · · · · ·1403 Van Buren Avenue                            10
11· · · · · ·Oxford, Mississippi· 38655                       11

12                                                            12

13                                                            13
14· ALSO PRESENT:                                             14

15                                                            15

16· · · · · ·Mike Pham, videographer                          16

17                                                            17
18                                                            18

19                                                            19

20                                                            20

21                                                            21
22                                                            22

23                                                            23

24                                                            24



                                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                            YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 4 of 44 PageID #: 836

                                                         Page 6                                                            Page 7
·1·   · · · · · · · BRENT ALLEN LARSON                            ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · · · · · · EXHIBIT INDEX                               · ·   · · · · · · · · EXHIBIT INDEX
·3
                                                                  ·2
·4·   ·EXHIBIT 1·   3/4/2019 Facility Use· · · · · ·15
· ·   · · · · · ·   Policy; Bates Lafayette                       · ·   · · · · · · · · · CONTINUED
·5·   · · · · · ·   County DOC000006 to                           ·3
· ·   · · · · · ·   Lafayette County DOC000010                    ·4
·6
· ·   ·EXHIBIT 2·   Order: Amend Facility Use· · · ·23            · ·   ·EXHIBIT 11   9/3/2020 email to Larson· · · · 79
·7·   · · · · · ·   Policy Regarding Use of                       ·5·   · · · · · ·   from Rikard; Bates
· ·   · · · · · ·   Courthouse Grounds; Bates                     · ·   · · · · · ·   Lafayette County DOC000046
·8·   · · · · · ·   Lafayette County DOC000052                    ·6·   · · · · · ·   to Lafayette County
·9·   ·EXHIBIT 3·   Photographs· · · · · · · · · · ·27
10·   ·EXHIBIT 4·   Photograph· · · · · · · · · · · 42            · ·   · · · · · ·   DOC000047
11·   ·EXHIBIT 5·   Order:· Approve Revision· · · · 49            ·7
· ·   · · · · · ·   of Facilities use Policy                      · ·   ·EXHIBIT 12 Letters; Bates Lafayette· · · · 79
12·   · · · · · ·   to Include a Requirement
                                                                  ·8·   · · · · · · County DOC000364 to
· ·   · · · · · ·   of Application to be Made
13·   · · · · · ·   14 Days Prior to Date of                      · ·   · · · · · · Lafayette County DOC000370
· ·   · · · · · ·   Proposed Use and Requiring                    ·9
14·   · · · · · ·   Closure of Courthouse                         · ·   ·EXHIBIT 13   Facility Use Policy, July· · · ·90
· ·   · · · · · ·   Grounds 30 Minutes Before
15·   · · · · · ·   Dusk; Bates Lafayette                         10·   · · · · · ·   2020
· ·   · · · · · ·   County DOC000001                              11·   ·EXHIBIT 14   2019 Facility Use Policy· · · · 90
16                                                                · ·   · · · · · ·   redline
· ·   ·EXHIBIT 6·   6/1/2020 email from Janice· · · 68            12
17·   · · · · · ·   Antonow; Bates Lafayette
· ·   · · · · · ·   County Doc000709 to                           13
18·   · · · · · ·   Lafayette County Doc000710                    14
19·   ·EXHIBIT 7·   6/15/2020 email from· · · · · · 72            15
· ·   · · · · · ·   Hughes; Bates Lafayette
                                                                  16
20·   · · · · · ·   County Doc001111 to
· ·   · · · · · ·   Lafayette County Doc001112                    17
21                                                                18
· ·   ·EXHIBIT 8· 7/17/2020 email from· · · · · · 75              19
22·   · · · · · · Larson to Carwyle; Bates
                                                                  20
· ·   · · · · · · Lafayette County Doc001016
23                                                                21
· ·   ·EXHIBIT 9· Photograph· · · · · · · · · · · 77              22
24                                                                23
· ·   ·EXHIBIT 10 Photograph· · · · · · · · · · · 78
25                                                                24

                                                         Page 8                                                            Page 9
·1·   · ·BRENT ALLEN LARSON                                       ·1·   · ·BRENT ALLEN LARSON
·2·   · · · ·THE VIDEOGRAPHER:· Good                              ·2·   · · · ·MR. RETHY:· Yes.
·3·   ·morning, Counselors.· My name is                           ·3·   · · · ·MR. O'DONNELL:· Yes.· No
·4·   ·Michael Pham.· I am a legal                                ·4·   ·objection.
·5·   ·videographer in association with                           ·5·   · · · ·THE VIDEOGRAPHER:· Thank you.
·6·   ·TSG Reporting, Incorporated.                               ·6·   · · · ·This is the start of the
·7·   · · · ·Due to the severity of                               ·7·   ·remote video-recorded deposition of
·8·   ·COVID-19 and following the practice                        ·8·   ·Brent Larson in the matter of John
·9·   ·of social distancing, I will not be                        ·9·   ·Rash versus Lafayette County,
10·   ·in the same room with the witness.                         10·   ·Mississippi, being heard in the
11·   ·Instead, I will record this                                11·   ·United States District Court,
12·   ·videotaped deposition remotely.                            12·   ·Northern District of Mississippi,
13·   ·Our court reporter, Greta Duckett,                         13·   ·Oxford Division, case number
14·   ·also will not be in the same room                          14·   ·3:20-cv-224-NBB-RP.· Today's date
15·   ·and will swear the witness                                 15·   ·is January 14th, 2021.· The time on
16·   ·remotely.                                                  16·   ·the record is approximately
17·   · · · ·Do all parties stipulate to                          17·   ·9:13 a.m.
18·   ·the validity of this video                                 18·   · · · ·Counsel, will you please
19·   ·recording and remote swearing and                          19·   ·introduce yourselves, plaintiffs
20·   ·that it will be admissible in the                          20·   ·first.
21·   ·courtroom as if it had been taken                          21·   · · · ·MR. RETHY:· Good morning.· My
22·   ·following Rule 30 of the Federal                           22·   ·name is Isaac Rethy.· I'm an
23·   ·Rules of Civil Procedure and the                           23·   ·attorney with Simpson Thacher &
24·   ·state rules where this case is                             24·   ·Bartlett.· I represent plaintiff,
25·   ·pending?                                                   25·   ·John Rash.

                                      TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                    YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 5 of 44 PageID #: 837

                                               Page 10                                                  Page 11
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · · · · · · · MR. THAMES:· Good morning.       ·2·   · · · Q.· · And what was the nature of that
·3·   · · · · · · My name is Landon Thames.· I work      ·3·   deposition?
·4·   · · · · · · with the ACLU of Mississippi, and I    ·4·   · · · A.· · I own a grocery store, and it was a
·5·   · · · · · · will be representing the plaintiff,    ·5·   truck driver suing our company for having a
·6·   · · · · · · John Rash, as well.                    ·6·   crushed foot from a dock plate dropped on it.
·7·   · · · · · · · · · MR. O'DONNELL:· This is David    ·7·   · · · Q.· · Other than that, have you ever
·8·   · · · · · · O'Donnell on behalf of Lafayette       ·8·   given testimony, either in court or out of
·9·   · · · · · · County, Mississippi.                   ·9·   court?
10·   · · · · · · · · · THE VIDEOGRAPHER:· Would the     10·   · · · A.· · I have.
11·   · · · · · · court reporter please swear in the     11·   · · · Q.· · And could you describe those
12·   · · · · · · witness.                               12·   circumstances?
13·   · · · · · · ·BRENT ALLEN LARSON,                   13·   · · · A.· · We own a grocery store, a family
14·   · · · · · the witness, having first been duly      14·   business.· And, regularly, I go to city court
15·   sworn to speak the truth, the whole truth and      15·   to testify on our business behalf for
16·   nothing but the truth, testified as follows:       16·   shoplifter prosecution, and I've also testified
17·   · · · · · · · · ·EXAMINATION                       17·   in federal court here in Oxford on a
18·   BY MR. RETHY:                                      18·   counterfeit-money operation here in Oxford that
19·   · · · Q.· · Good morning, Mr. Larson.              19·   we were the ones that received the counterfeit
20·   · · · A.· · Good morning.                          20·   bill.
21·   · · · Q.· · Have you ever been deposed before?     21·   · · · Q.· · Okay.· Thanks.· Do you have a
22·   · · · A.· · One other time.                        22·   binder of documents?
23·   · · · Q.· · And when was that?                     23·   · · · A.· · I do.
24·   · · · A.· · I don't know.· I'd have to             24·   · · · Q.· · Okay.· Great.· And could you just
25·   speculate on that.· Maybe 10 years ago.            25·   state your full name and address for the
                                               Page 12                                                  Page 13
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   record.                                            ·2·   · · · Q.· · Could you describe what that was?
·3·   · · · A.· · My name is Brent Allen Larson.         ·3·   · · · A.· · I met with Mr. O'Donnell.
·4·   · · · Q.· · And could you state your address,      ·4·   · · · Q.· · For approximately how long?
·5·   as well?                                           ·5·   · · · A.· · An hour and a half.
·6·   · · · A.· · 136 County Road 423, Oxford,           ·6·   · · · Q.· · Have you spoken to anyone other
·7·   Mississippi 38655.                                 ·7·   than Mr. O'Donnell about the deposition?
·8·   · · · Q.· · Are you currently a member of the      ·8·   · · · A.· · Yes.
·9·   Lafayette County Board of Supervisors?             ·9·   · · · Q.· · Who else have you spoken to?
10·   · · · A.· · Yes.                                   10·   · · · A.· · Lisa Carwyle.· I just asked how it
11·   · · · Q.· · And which district do you              11·   went, just general questions.
12·   represent?                                         12·   · · · Q.· · And do you recall what she said?
13·   · · · A.· · One.                                   13·   · · · A.· · It was long.
14·   · · · Q.· · How long have you had that             14·   · · · Q.· · And anything beyond that?
15·   position?                                          15·   · · · A.· · No, no.· I just asked them how it
16·   · · · A.· · 12 months.                             16·   went.
17·   · · · Q.· · And who was the -- who held that       17·   · · · Q.· · Hopefully, this won't be too long
18·   position before you did?                           18·   today.
19·   · · · A.· · Kevin Frye.                            19·   · · · A.· · Okay.
20·   · · · Q.· · And did you run in a contested         20·   · · · Q.· · I don't think we're going to go
21·   election against Mr. Frye for that position?       21·   through each one of the documents in the
22·   · · · A.· · No, I did not.                         22·   binder.· So in terms of just deposition
23·   · · · Q.· · Did you do anything to prepare for     23·   procedure on Zoom, I'm going to be asking
24·   today's deposition?                                24·   questions.· If you can't hear me, either
25·   · · · A.· · I did.                                 25·   because I'm just talking too quietly or not

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 6 of 44 PageID #: 838

                                               Page 14                                                  Page 15
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   coherently or because there's a technical          ·2·   doing it.
·3·   issue, please let me know so that I can try to     ·3·   · · · Q.· · Have you held a public office
·4·   fix the issue or restate my question.· Does        ·4·   before this year or before the start of your
·5·   that make sense?                                   ·5·   term on the board of supervisors?
·6·   · · · A.· · Yes, sir.· It does.                    ·6·   · · · A.· · Yes.· I was on the Lafayette County
·7·   · · · Q.· · And now, if there is a -- you know,    ·7·   school board for three years.
·8·   some kind of technical issue and someone drops     ·8·   · · · Q.· · I'm sorry.· You said "school
·9·   off, then we'll -- you know, we'll have to         ·9·   board"?
10·   adjourn and come back once that technical issue    10·   · · · A.· · Yes.· School board.
11·   is resolved.                                       11·   · · · Q.· · And what years was that?
12·   · · · A.· · Okay.                                  12·   · · · A.· · The three previous years of '16 --
13·   · · · Q.· · The -- your counsel might make         13·   '17, '18, and '19.
14·   objections, but unless he tells you not to         14·   · · · Q.· · So we're going to look at a
15·   answer, you should proceed to answer, even         15·   document now.· And this will be Exhibit 1.
16·   though he's objected to the question.· Does        16·   I'll drop it in the chat.· And it's tab 3 of
17·   that make sense?                                   17·   your binder.
18·   · · · A.· · Yes, it does.                          18·   · · · · · · · · · (Exhibit 1 was marked for
19·   · · · Q.· · So could you explain why you           19·   · · · · · · · · · ·identification.)
20·   decided to join the board of supervisors?          20·   BY MR. RETHY:
21·   · · · A.· · I enjoy serving the public.· I've      21·   · · · Q.· · Is this a document called, Facility
22·   been in the business of selling groceries for      22·   Use Policy?
23·   30 years, and I'm a lifelong Oxford resident,      23·   · · · A.· · Yes.
24·   and I just wanted to continue in a different       24·   · · · Q.· · And it says, Effective Date:
25·   aspect to serve our public.· And I just enjoy      25·   March 4, 2019?
                                               Page 16                                                  Page 17
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Yes.                                   ·2·   the existence of the facility use policy in
·3·   · · · Q.· · Have you ever seen this document       ·3·   June 2020?
·4·   before?                                            ·4·   · · · A.· · Upon recommendations from our
·5·   · · · A.· · I saw it yesterday.                    ·5·   sheriff.
·6·   · · · Q.· · Was that in connection with your       ·6·   · · · Q.· · And what was the nature of those
·7·   preparation for this deposition?                   ·7·   recommendations?
·8·   · · · A.· · Yes.                                   ·8·   · · · A.· · He wanted to amend the facility use
·9·   · · · Q.· · But prior to yesterday, you've         ·9·   policy.
10·   never seen this document before?                   10·   · · · Q.· · And what was the nature of the
11·   · · · A.· · No.                                    11·   proposed amendment?
12·   · · · Q.· · So prior to yesterday, did you have    12·   · · · A.· · I don't remember.
13·   any awareness that a facility use policy was       13·   · · · Q.· · Do you recall whether any reasons
14·   maintained by Lafayette County?                    14·   were given for the proposed amendment?
15·   · · · A.· · Yes.                                   15·   · · · A.· · I think it was safety concerns.
16·   · · · Q.· · And how did you come to -- when did    16·   · · · Q.· · Were those safety concerns related
17·   you come to learn that?                            17·   to increased protest activity following the
18·   · · · A.· · I believe it was in June of 2020.      18·   death of George Floyd?
19·   I'm speculating.· Around about June of 2020.       19·   · · · A.· · No.· Absolutely not.
20·   · · · Q.· · So prior to June 2020, you didn't      20·   · · · Q.· · What were those safety concerns
21·   have any knowledge one way or the other as to      21·   related to?
22·   whether a facility use policy existed?             22·   · · · A.· · What were the safety concerns? I
23·   · · · A.· · I don't think so.· I mean, I might     23·   don't remember.
24·   have, but I'm just -- I'm guessing.                24·   · · · Q.· · So you say you don't remember what
25·   · · · Q.· · And so how did you come to learn of    25·   they were, but you do remember that they were

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 7 of 44 PageID #: 839

                                               Page 18                                                  Page 19
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   not related to increased protest activity?         ·2·   · · · Q.· · Do you have any recollection of the
·3·   · · · A.· · That's right.                          ·3·   board of supervisors having taken any votes
·4·   · · · Q.· · Was there increased protest            ·4·   related to the Confederate monument over the
·5·   activity in Oxford or Lafayette County             ·5·   summer of 2020?
·6·   following the killing of George Floyd?             ·6·   · · · A.· · Yes.
·7·   · · · A.· · Yes.                                   ·7·   · · · Q.· · And what is that recollection?
·8·   · · · Q.· · And did you believe that that gave     ·8·   · · · A.· · We voted not to move the statue, to
·9·   rise to any safety concerns?                       ·9·   leave it where it's at.
10·   · · · A.· · I don't know.                          10·   · · · Q.· · And how did you vote on that?
11·   · · · Q.· · Did you discuss any safety concerns    11·   · · · A.· · I voted to leave it where it is.
12·   related to protests over summer of 2020 with       12·   · · · Q.· · Why did you vote that way?
13·   anyone?                                            13·   · · · A.· · Because that was my feelings.
14·   · · · A.· · Did I discuss -- I don't remember.     14·   · · · Q.· · I'm sorry.· Can you say that again?
15·   · · · Q.· · Do you remember having any             15·   · · · A.· · That was my -- my feelings.
16·   discussions of any kind related to protest         16·   · · · Q.· · Can you -- do you have any further
17·   activities over the summer of 2020?                17·   explanation as to why you felt that way?
18·   · · · A.· · Any protest activity?· I don't         18·   · · · A.· · Listening to my constituents.
19·   remember.                                          19·   · · · Q.· · So you had conversations with
20·   · · · Q.· · Do you remember having any             20·   constituents related to the Confederate
21·   discussions of any kind related to the             21·   monument over the summer of 2020?
22·   Confederate monument outside the Lafayette         22·   · · · A.· · Yes.
23·   County Courthouse at any point during the          23·   · · · Q.· · But didn't you just testify that
24·   summer of 2020?                                    24·   you couldn't remember any discussions related
25·   · · · A.· · I don't remember.                      25·   to the Confederate monument over the summer of
                                               Page 20                                                  Page 21
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   2020?                                              ·2·   don't know.· I know I talked to at least one.
·3·   · · · A.· · I just know I had discussions. I       ·3·   · · · Q.· · Do you remember who that was?
·4·   don't know the content.· I don't remember the      ·4·   · · · A.· · No.
·5·   content of them.                                   ·5·   · · · Q.· · And do you remember what that one
·6·   · · · Q.· · So you don't know whether your         ·6·   individual's perspective was on whether the
·7·   constituents wanted the statue to be kept or       ·7·   statue should be moved or kept?
·8·   wanted the statue to be moved?                     ·8·   · · · A.· · No.
·9·   · · · A.· · Yes, I do.                             ·9·   · · · Q.· · So what's the basis for your belief
10·   · · · Q.· · So you do remember the content to      10·   that your constituents wanted the statue to be
11·   some extent?                                       11·   kept rather than moved?
12·   · · · A.· · To some extent, that's correct.        12·   · · · A.· · Because the majority of my
13·   · · · Q.· · So how many -- can you provide a       13·   constituents wanted to keep it where it is.
14·   rough sense of how many conversations you had      14·   · · · Q.· · How did you come to learn that that
15·   with constituents about the Confederate            15·   was the opinion of the majority of your
16·   monument?                                          16·   constituents?
17·   · · · A.· · No.                                    17·   · · · A.· · From the ones I heard from.
18·   · · · Q.· · Would it have been more like 10 or     18·   · · · Q.· · But you're saying you can only
19·   more like a hundred?                               19·   remember hearing from one person?
20·   · · · A.· · I don't know.                          20·   · · · A.· · No, I did not.· I said there was at
21·   · · · Q.· · So you have no sense as to whether     21·   least one.
22·   you've talked to, say, only a single person or     22·   · · · Q.· · But beyond -- could you say whether
23·   whether you talked to a hundred or more people?    23·   you heard from less than 10 or more than 10?
24·   · · · A.· · The question was -- I mean, you        24·   · · · A.· · I'd say more than 10.
25·   asked me did I talk to 10 or a hundred. I          25·   · · · Q.· · More than 20?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 8 of 44 PageID #: 840

                                               Page 22                                                  Page 23
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · I don't know.                          ·2·   personal views, or were you purely expressing
·3·   · · · Q.· · So it could have been less than 20?    ·3·   what you understood to be the position of the
·4·   · · · A.· · It could have been.                    ·4·   majority of your constituents?
·5·   · · · Q.· · And was this a written                 ·5·   · · · A.· · I don't reflect my personal views
·6·   correspondence or telephone calls or in-person     ·6·   at all in decisions with the county.
·7·   discussions or what?                               ·7·   · · · Q.· · I'm sorry.· Could you say the last
·8·   · · · A.· · A little bit of all of it.· There      ·8·   part of that again?
·9·   wasn't -- written response as a text or email.     ·9·   · · · A.· · I do not reflect any personal views
10·   Conversations face to face.                        10·   in my decisions.· I'm not here to represent
11·   · · · Q.· · You said there were no written         11·   myself.
12·   responses?                                         12·   · · · Q.· · If you could turn to tab 10.
13·   · · · A.· · I had text or email.· I don't know     13·   · · · A.· · Okay.
14·   what you're classifying "written."· But I had      14·   · · · Q.· · Exhibit 2.
15·   text and email.                                    15·   · · · · · · · · · (Exhibit 2 was marked for
16·   · · · Q.· · And your understanding is that the     16·   · · · · · · · · · ·identification.)
17·   majority of those communications were from         17·   BY MR. RETHY:
18·   constituents who wanted to keep the statue at      18·   · · · Q.· · You can ignore what I say about
19·   its current location?                              19·   which exhibit it will be.· Just look at the tab
20·   · · · A.· · Yes.                                   20·   numbers.
21·   · · · Q.· · Did you keep any records reflecting    21·   · · · A.· · Okay.
22·   that, or was that just the sense that you got?     22·   · · · Q.· · It's for the written transcript.
23·   · · · A.· · The sense.                             23·   · · · · · · So this is a document titled,
24·   · · · Q.· · Did that reflect -- did the            24·   Order: Amend Facility Use Policy Regarding Use
25·   decision to keep the statue also reflect your      25·   of Courthouse Grounds, correct?
                                               Page 24                                                  Page 25
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Correct.                               ·2·   obtain a permit in order to have exclusive use
·3·   · · · Q.· · Are you familiar with this             ·3·   of the area.· Five or more people gathering
·4·   document?                                          ·4·   require a permit for use.
·5·   · · · A.· · Yes, I am.                             ·5·   · · · · · · And it goes on, but let's just
·6·   · · · Q.· · When did you first see this            ·6·   focus on that for the moment.· So this says
·7·   document?                                          ·7·   that you seconded this motion, correct?
·8·   · · · A.· · Right now.· I mean, I saw it           ·8·   · · · A.· · That's correct.
·9·   looking at it right now.                           ·9·   · · · Q.· · And could you explain why?
10·   · · · Q.· · So you have never seen this            10·   · · · A.· · Because I agreed with the motion
11·   document before?                                   11·   made by Mr. Gillespie to amend the policy.
12·   · · · A.· · Before today?                          12·   · · · Q.· · And what's your understanding of
13·   · · · Q.· · Correct.                               13·   the nature of the change that was made to the
14·   · · · A.· · Correct.                               14·   policy through this amendment?
15·   · · · Q.· · But you said you are familiar with     15·   · · · A.· · To allow four or less people to use
16·   it?                                                16·   the courthouse grounds without a permit.· Four
17·   · · · A.· · When I was at the meeting.· I'm        17·   or more must have a -- or five or more to have
18·   familiar with the content.                         18·   a permit so they wouldn't block sidewalks and
19·   · · · Q.· · So this document says, Motion was      19·   interfere with courthouse business.
20·   made by Larry Gillespie, duly seconded by Brent    20·   · · · Q.· · So what's your understanding of
21·   Larson, to amend the facility use policy in        21·   what the -- so how was that a change from
22·   order to allow four people or less to use the      22·   before?· What was the policy in this regard
23·   historic courthouse outside grounds, including     23·   before --
24·   the area around the Confederate statue, without    24·   · · · · · · · · · (Simultaneous speakers.)
25·   a permit, although said individual or group may    25·   · · · A.· · It was all just put together from

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 9 of 44 PageID #: 841

                                               Page 26                                                  Page 27
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   previous -- the previous policy.· It all just      ·2·   the adoption of this amendment would violate
·3·   came in together.                                  ·3·   the county ordinance?
·4·   · · · · · · I'm not sure I understand any other    ·4·   · · · A.· · Correct.
·5·   part of your question.· If you could repeat        ·5·   · · · Q.· · So how did you come to have that
·6·   that.· I'm not sure I actually answered the way    ·6·   understanding?
·7·   you were asking.                                   ·7·   · · · A.· · It was policy.
·8·   · · · Q.· · Sure.· So this says that five or       ·8·   · · · Q.· · Sorry.· Could you repeat that?· You
·9·   more people need a permit, basically.              ·9·   got a little soft.
10·   · · · A.· · Right.                                 10·   · · · A.· · It was policy.· I'm sorry.
11·   · · · Q.· · Four or less don't.· And is it your    11·   · · · Q.· · But how did you come to understand
12·   understanding that that -- that the four --        12·   that that was the previous policy?
13·   five or more people could gather without a         13·   · · · A.· · It was mentioned.· That's why we
14·   permit, or is it your understanding that,          14·   amended it.· We talked about it in a meeting.
15·   before this policy, even a single person needed    15·   · · · Q.· · So let's turn for a minute to
16·   a permit?                                          16·   tab 44.· This exhibit, which will be
17·   · · · A.· · Before the policy, a single person     17·   Exhibit 3 --
18·   needed a permit.                                   18·   · · · · · · · · · (Exhibit 3 was marked for
19·   · · · Q.· · So it's your understanding that        19·   · · · · · · · · · ·identification.)
20·   this -- that this amendment was relaxing the       20·   BY MR. RETHY:
21·   requirements of the previous policy?               21·   · · · Q.· · This is a series of photographs,
22·   · · · A.· · Yes.· That's correct.                  22·   correct?
23·   · · · Q.· · And so it's your understanding that    23·   · · · A.· · Correct.
24·   the presence of a single person on the county      24·   · · · Q.· · And do you recognize the location
25·   courthouse grounds without a permit prior to       25·   depicted on the first page?
                                               Page 28                                                  Page 29
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · I do.                                  ·2·   correct.· But sitting on a park bench and
·3·   · · · Q.· · Could you identify that location?      ·3·   getting up and leaving, it was -- we never
·4·   · · · A.· · Courthouse square.                     ·4·   discussed that, but it -- technically, yes.
·5·   · · · Q.· · And if you turn to the third page,     ·5·   They would need to have one.
·6·   do you recognize the location that's depicted      ·6·   · · · Q.· · So if you turn back for a second to
·7·   there?                                             ·7·   the last one, to the document we just
·8·   · · · A.· · Are you talking about the third        ·8·   discussed, tab 10.· So not the pictures
·9·   picture?                                           ·9·   anymore, but the policy amendment.
10·   · · · Q.· · Correct.· It says "B-3" on the         10·   · · · A.· · Okay.
11·   bottom.                                            11·   · · · Q.· · So this says -- so this is phrased
12·   · · · A.· · Yes.· That's the courthouse lawn.      12·   in terms of allowing four people or less to use
13·   · · · Q.· · And so you see that there's some       13·   the historic courthouse outside grounds,
14·   benches set up there, right?                       14·   correct?
15·   · · · A.· · Correct.                               15·   · · · A.· · Correct.
16·   · · · Q.· · And so is it your understanding        16·   · · · Q.· · And it doesn't say anything
17·   that prior to the permit change that we just       17·   specific about protesting, correct?
18·   discussed, that an individual would need to        18·   · · · A.· · Correct.
19·   obtain a permit to sit on one of those benches?    19·   · · · Q.· · But that was -- the intent of the
20·   · · · A.· · I don't know.                          20·   policy was to apply it only to protesting?
21·   · · · Q.· · Well, you did say that before that     21·   · · · A.· · No.
22·   permit change, a single person needed to have a    22·   · · · Q.· · So what was the intent of the
23·   permit to be on the courthouse grounds,            23·   policy?
24·   correct?                                           24·   · · · A.· · Well, it's in the policy.· What it
25·   · · · A.· · Correct.· If they were protesting,     25·   says -- the intent of the policy was maintain

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 10 of 44 PageID #: 842

                                               Page 30                                                  Page 31
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   safety.                                            ·2·   hasn't come up yet.
·3·   · · · Q.· · Where does it say that?                ·3·   · · · Q.· · So are you saying that you don't
·4·   · · · A.· · The intent of the policy was -- are    ·4·   know whether or not that use requires a permit?
·5·   you talking about the amended policy?· Is this     ·5·   · · · A.· · That's right.
·6·   the one we're looking at?                          ·6·   · · · Q.· · If a group of five people came onto
·7·   · · · Q.· · Yeah.                                  ·7·   the same space in order to promote a political
·8·   · · · A.· · The intent of the policy was, like     ·8·   position, would they need a permit then?
·9·   you said before, to relax the policy of how        ·9·   · · · A.· · A group of how many?
10·   many people could gather, any individual group.    10·   · · · Q.· · Five.
11·   Just the intent of it was -- I mean, it's in       11·   · · · A.· · Yes, they would.
12·   the policy, what it says there.                    12·   · · · Q.· · And how would you determine whether
13·   · · · Q.· · So if you could turn back to the       13·   or not something was a -- like, a political
14·   pictures, tab 44.                                  14·   gathering as opposed to a social gathering?
15·   · · · A.· · Uh-huh.                                15·   · · · A.· · That would be determined by the
16·   · · · Q.· · And go back to page 3, the picture     16·   county administrator in the application
17·   with the benches.                                  17·   process.
18·   · · · A.· · Uh-huh.                                18·   · · · Q.· · But so say a group of five people
19·   · · · Q.· · So under this amended policy, if a     19·   comes onto the courthouse grounds, haven't
20·   group of five people walked, you know, from the    20·   applied for a permit.· It seems like you're
21·   square onto the courthouse grounds and sat on      21·   saying that if it's a social gathering, that
22·   the benches, would they need to have a permit?     22·   might be okay; if it's a political gathering,
23·   · · · A.· · We haven't discussed that.             23·   it wouldn't be.· Is that right?
24·   · · · Q.· · When you say "we" --                   24·   · · · A.· · No.
25·   · · · A.· · The board of supervisors.· That        25·   · · · Q.· · Could you explain that?
                                               Page 32                                                  Page 33
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Well, a social gathering, somebody     ·2·   of -- it's just a conversation they're having.
·3·   coming and leaving isn't a -- people are           ·3·   You don't have to have a permit for a
·4·   allowed to come and walk across the courthouse     ·4·   conversation.
·5·   grounds.· But -- and if they don't have a          ·5·   · · · Q.· · So how do you distinguish between a
·6·   permit and they're staying there, that's --        ·6·   five-person permitted -- like, you know,
·7·   that would be different.                           ·7·   allowed conversation and a five-person
·8·   · · · Q.· · So explain what you mean by            ·8·   prohibited political expression or protest?
·9·   "staying there."                                   ·9·   · · · A.· · Well, if they --
10·   · · · A.· · Well, if a group of five or more       10·   · · · · · · · · · MR. O'DONNELL:· Object.
11·   wanted to express their political views and        11·   · · · · · · Object to form.· You can answer.
12·   they don't have a permit, they would have to go    12·   · · · A.· · If they -- repeat your question,
13·   get a permit or not be allowed to be there.        13·   please.
14·   · · · Q.· · So say a group of five people walks    14·   · · · Q.· · So you can have -- five people --
15·   from the square, sits on these benches, and        15·   you said, in substance, five people can come
16·   they're having a conversation.· And then the       16·   onto the courthouse grounds and have a
17·   topic of the conversation turns to politics,       17·   political conversation but that five people
18·   and they start arguing about politics.· Has        18·   can't come onto the courthouse grounds to
19·   their use of the square turned into something      19·   engage in political expression or something of
20·   impermissible at that point because they don't     20·   that nature, drawing a distinction between a
21·   have a permit?                                     21·   conversation and some other form of expressive
22·   · · · A.· · No.                                    22·   conduct that --
23·   · · · Q.· · And why is that?                       23·   · · · A.· · If they come and leave -- if
24·   · · · A.· · Because that's a conversation          24·   they're just having a conversation and they
25·   they're having, not a -- not an expression         25·   come and leave, they would not need a permit.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 11 of 44 PageID #: 843

                                               Page 34                                                  Page 35
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   If they stayed to express any political or any     ·2·   · · · Q.· · Well, but I'm talking about no
·3·   particular subject, they would need a permit       ·3·   permit has been applied for, just have five
·4·   staying on the courthouse grounds.· Walking        ·4·   people on the courthouse grounds.· Who decides
·5·   through or having a conversation, like I said,     ·5·   at that point?
·6·   does not require a permit.                         ·6·   · · · A.· · I don't know.
·7·   · · · Q.· · So what does the -- what does          ·7·   · · · Q.· · So you don't know how this facility
·8·   "staying" mean?                                    ·8·   use policy would be enforced?
·9·   · · · A.· · You're asking me what "staying"        ·9·   · · · A.· · The sheriff's department.
10·   means?                                             10·   · · · Q.· · So the sheriff's department would
11·   · · · Q.· · Yeah.· It's the word you're using      11·   decide?
12·   to say, you know, what's the -- it's like the      12·   · · · A.· · Yes.· They would decide -- they
13·   dividing line between when you need a permit or    13·   would enforce the facility use permit -- or
14·   not.· If you're "staying" on the courthouse        14·   policy, I guess you would say.
15·   grounds, you need a permit.                        15·   · · · Q.· · So the sheriff's department
16·   · · · A.· · If they continue to protest.           16·   personnel would be tasked with deciding whether
17·   · · · Q.· · So there's some element of time in     17·   a particular use of the courthouse grounds was
18·   that?                                              18·   just a conversation or whether it amounted to a
19·   · · · A.· · Element of time is not in our          19·   political protest?
20·   policy.                                            20·   · · · A.· · No.
21·   · · · Q.· · So who decides whether something is    21·   · · · Q.· · So, then, who would make that
22·   just a conversation or whether something is a      22·   decision?
23·   protest?                                           23·   · · · A.· · What decision?· If they're having a
24·   · · · A.· · The county administrator decides on    24·   conversation?
25·   the permit process.                                25·   · · · Q.· · Right.
                                               Page 36                                                  Page 37
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · There's no one that makes the          ·2·   sheriff's department.· We don't get involved in
·3·   decision what's a conversation or not.· Just       ·3·   that.
·4·   enforce -- the facility use policy is enforced     ·4·   · · · Q.· · But the sheriff's department is
·5·   by the sheriff's department, as I stated           ·5·   applying the board's policies, right?
·6·   before.                                            ·6·   · · · A.· · Right.· We don't get involved in
·7·   · · · Q.· · Right.· So what I'm getting at is,     ·7·   the enforcement of the policy.· We just set the
·8·   that if you have -- going back to our example,     ·8·   policy.
·9·   you have the five people on the courthouse         ·9·   · · · Q.· · So you don't have any sense of what
10·   grounds.· Someone from the sheriff's department    10·   criteria the sheriff's department might use to
11·   shows up.· They know there's no permit.· And so    11·   determine whether something is a political
12·   they have the authority at that point to           12·   protest or just a conversation?
13·   enforce the facility use policy in some            13·   · · · A.· · Other than what's stated in the
14·   fashion; is that correct?                          14·   policy, no.
15·   · · · A.· · Yes.                                   15·   · · · Q.· · And the policy itself doesn't
16·   · · · Q.· · I'm sorry.· Could you repeat that?     16·   differentiate between political protests and
17·   · · · A.· · Yes.· Sorry.                           17·   conversations, correct?
18·   · · · Q.· · And enforcing the facility use         18·   · · · A.· · No, it doesn't.
19·   policy in that circumstance would involve          19·   · · · Q.· · Have you ever been on the county
20·   making a determination whether something was       20·   courthouse grounds, yourself?
21·   just a conversation or whether it amounted to a    21·   · · · A.· · I have.
22·   political protest; is that correct?                22·   · · · Q.· · Are you regularly on the county
23·   · · · A.· · I don't know.· I don't know their      23·   courthouse grounds or more infrequently?
24·   policies, how they determine who stays or who      24·   · · · A.· · Infrequent.
25·   goes.· That's something determined by the          25·   · · · Q.· · When is the last time you were on

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 12 of 44 PageID #: 844

                                               Page 38                                                  Page 39
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   the county courthouse grounds?                     ·2·   access to the county courthouse grounds,
·3·   · · · A.· · I don't know.                          ·3·   correct?
·4·   · · · Q.· · Would it have been in the last         ·4·   · · · A.· · Do what?
·5·   month?                                             ·5·   · · · Q.· · There are no gates that block
·6·   · · · A.· · I don't know.· I don't know when       ·6·   access to the county courthouse grounds,
·7·   the last time was.                                 ·7·   correct?
·8·   · · · Q.· · Would it have been within the last     ·8·   · · · A.· · That's correct.
·9·   year?                                              ·9·   · · · Q.· · So I believe that you testified
10·   · · · A.· · I said I didn't know.                  10·   earlier that a reason behind the five-person
11·   · · · Q.· · If you would turn to the next page     11·   rule, you know, permitting policy rule -- one
12·   of the pictures, B-4.· Do you recognize the        12·   reason, at least, related to avoiding blocking
13·   location depicted in this picture?                 13·   pedestrian traffic; is that correct?
14·   · · · A.· · Yes, I do.                             14·   · · · A.· · The sidewalk.
15·   · · · Q.· · What is that location?                 15·   · · · Q.· · And can you explain what sidewalk
16·   · · · A.· · I believe you can classify that as     16·   you're referring to?
17·   the west side of the courthouse.                   17·   · · · A.· · The sidewalk on the outside of
18·   · · · Q.· · So this is a picture taken from        18·   those gates and around the courthouse.
19·   within the county courthouse grounds looking       19·   · · · Q.· · So if you turn to the 11th page,
20·   out onto the square; is that fair?                 20·   B-11, in this set of photographs.
21·   · · · A.· · Yes.· Yes.                             21·   · · · A.· · Okay.
22·   · · · Q.· · And you see that there's a low         22·   · · · Q.· · Is this the sidewalk you're
23·   fence, but there's an opening, right?              23·   referring to?
24·   · · · A.· · Correct.                               24·   · · · A.· · The sidewalk I'm referring to, yes,
25·   · · · Q.· · And there's no gates that block        25·   they cannot block those sidewalks.· The one I'm
                                               Page 40                                                  Page 41
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   referring to is in front of the statue on the      ·2·   monument without blocking the sidewalk, and it
·3·   side and, as well, in the back.                    ·3·   would become a safety issue because they would
·4·   · · · Q.· · So turn to B-20.· Do you recognize     ·4·   have to stand out in the street or on the side.
·5·   the location that's depicted here?                 ·5·   · · · Q.· · So who made the decision that four
·6·   · · · A.· · I do.                                  ·6·   people was the maximum to stand around the
·7·   · · · Q.· · What is that location?                 ·7·   statue without a permit?
·8·   · · · A.· · In front of the courthouse.            ·8·   · · · A.· · The county administrator.
·9·   · · · Q.· · So would a gathering of five people    ·9·   · · · Q.· · But the policy --
10·   in this area block any sidewalks?                  10·   · · · A.· · Can we break so I can get a bottle
11·   · · · · · · · · · MR. O'DONNELL:· Object to        11·   of water?
12·   · · · · · · form.· You can answer.                 12·   · · · · · · · · · MR. RETHY:· Sure.· Do you
13·   · · · A.· · I don't know.                          13·   · · · · · · want to come back at 11:05 or
14·   · · · Q.· · Do you know the reason why the --      14·   · · · · · · 11:10?· Or, sorry, 10.· I forgot
15·   why five people was the threshold chosen for       15·   · · · · · · we're in a different time zone.
16·   requiring a permit?                                16·   · · · A.· · That's fine.
17·   · · · A.· · Re-ask your question, please.          17·   · · · · · · · · · THE VIDEOGRAPHER:· The time
18·   · · · Q.· · So this policy amendment we've been    18·   · · · · · · is 10:01 a.m.· Off the record.
19·   talking about it, it says a permit's required      19·   · · · · · · · · · (Recess from 10:01 a.m. to
20·   for gatherings of five people or more, correct?    20·   · · · · · · · · · ·10:12 a.m.)
21·   · · · A.· · Correct.                               21·   · · · · · · · · · THE VIDEOGRAPHER:· The time
22·   · · · Q.· · Do you know why the number five was    22·   · · · · · · is 10:12 a.m.· Back on the record.
23·   chosen as opposed to any other number?             23·   BY MR. RETHY:
24·   · · · A.· · Because only four people can           24·   · · · Q.· · So the next thing we'll be looking
25·   actually stand around the statue or the            25·   at, which will be Exhibit 4, this is your tab

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 13 of 44 PageID #: 845

                                               Page 42                                                  Page 43
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   41.                                                ·2·   · · · A.· · It's part of it.· What I was
·3·   · · · · · · · · · (Exhibit 4 was marked for        ·3·   referring to is the sidewalk around the
·4·   · · · · · · · · · ·identification.)                ·4·   courthouse.· That part, as well.
·5·   BY MR. RETHY:                                      ·5·   · · · Q.· · But you had said that the county
·6·   · · · Q.· · So this is also a photograph,          ·6·   administrator had determined that five people
·7·   correct?                                           ·7·   was the -- was the right number at which point
·8·   · · · A.· · Do what?                               ·8·   to require permits with reference to the
·9·   · · · Q.· · This document, this is also a          ·9·   sidewalk, so in the immediately vicinity of the
10·   photograph, correct?                               10·   Confederate monument.· Is that correct, or did
11·   · · · A.· · Yes.                                   11·   I misunderstand that testimony?
12·   · · · Q.· · And do you recognize the location?     12·   · · · A.· · No.· That's correct.· The county
13·   · · · A.· · Yes, I do.                             13·   administrator did determine that on her own
14·   · · · Q.· · What is the location?                  14·   determination.
15·   · · · A.· · The front of the courthouse.           15·   · · · Q.· · And so that was -- that
16·   · · · Q.· · And is that the Confederate            16·   determination was made with respect
17·   monument we've been referring to in the            17·   specifically to this sidewalk area in the
18·   foreground?                                        18·   immediate vicinity of the Confederate monument?
19·   · · · A.· · It is.                                 19·   · · · A.· · Well, it's the whole sidewalk
20·   · · · Q.· · And there's a sort of a sidewalk       20·   around the courthouse, the whole thing.· You
21·   area around the monument itself, correct?          21·   cannot block the sidewalk.
22·   · · · A.· · Correct.                               22·   · · · Q.· · So if there were -- so the
23·   · · · Q.· · Is that the sidewalk area that you     23·   courthouse has, I guess, four sides, correct?
24·   were referring to with regard to the               24·   · · · A.· · Yes.
25·   five-person rule?                                  25·   · · · Q.· · And the sidewalk goes around all
                                               Page 44                                                  Page 45
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   four?                                              ·2·   · · · A.· · Once again, I'm not understanding
·3·   · · · A.· · Correct.                               ·3·   your question.
·4·   · · · Q.· · And so if there is a group of          ·4·   · · · Q.· · So what I'm trying to get at is,
·5·   people protesting or, say, two people position     ·5·   you said something -- and let me know if I
·6·   themselves on each side of the courthouse, so      ·6·   misunderstood this --
·7·   for a total of eight people, that would be a       ·7·   · · · A.· · Okay.
·8·   use that would require a permit, because the       ·8·   · · · Q.· · -- to the effect that the county
·9·   two -- because that would block the sidewalk?      ·9·   administrator made a decision that five people
10·   · · · A.· · Rephrase your question.· I didn't      10·   or more needed a permit based on the space
11·   understand that.                                   11·   immediately surrounding the Confederate
12·   · · · Q.· · So you're saying that the              12·   monument.· So that was my understanding of your
13·   justification for the five-person rule is that     13·   first testimony on this point.· Is that
14·   the presence of five people or more on any part    14·   correct?
15·   of the sidewalk surrounding the courthouse         15·   · · · A.· · Well, you can't -- I mean, you
16·   blocks pedestrian traffic?                         16·   can't stand still with five or more on any part
17·   · · · · · · · · · MR. O'DONNELL:· Object to the    17·   of the courthouse grounds.
18·   · · · · · · form.· You can answer.                 18·   · · · Q.· · And so that's what I'm trying to
19·   · · · A.· · You're asking me to speculate if       19·   understand, then, is that if you were a group
20·   five or more blocks traffic; is that correct?      20·   of eight people who wanted to have a protest
21·   · · · Q.· · I'm asking you to explain whether      21·   where two people stood on each side of the
22·   that's your understanding of the basis for this    22·   courthouse, would you need a permit for that?
23·   policy.                                            23·   · · · A.· · So you're saying two people on each
24·   · · · A.· · If what's my understanding?            24·   side?· Two, four, six, eight?
25·   · · · Q.· · That the --                            25·   · · · Q.· · Yeah.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 14 of 44 PageID #: 846

                                               Page 46                                                  Page 47
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Then -- I'm -- you're asking me to     ·2·   benches in the picture; is that fair?
·3·   speculate.· No.· If it's just two or more in       ·3·   · · · A.· · Yes.
·4·   one spot.                                          ·4·   · · · Q.· · And so if you organized a protest
·5·   · · · Q.· · So how would you -- how would you      ·5·   that involved -- three people sit on each of
·6·   define what's one spot?· Like, how spread out      ·6·   these four benches, would that be a protest in
·7·   does it have to be to no longer constitute one     ·7·   one spot that would then require a permit?
·8·   spot?                                              ·8·   · · · A.· · You're asking me to speculate on a
·9·   · · · A.· · Well, it's pretty easy.· One spot      ·9·   certain situation.· You know, the board of
10·   where five or more gather, you've got to have a    10·   supervisors don't enforce, so I don't know.
11·   permit.· The number one -- I mean, one spot --     11·   You're asking for speculation.· Each case is
12·   if there are five or more -- if there are 20       12·   different.· I don't know.· We haven't addressed
13·   people gathered, five on each side, then you've    13·   that part, anyway.
14·   got to have a permit.                              14·   · · · Q.· · And that's -- so you're saying that
15·   · · · Q.· · So let's go back to tab 44.· It's      15·   that's a decision for the sheriff to make?
16·   the series of photographs.· Go back to B-20 on     16·   · · · A.· · What?· What decision are you asking
17·   this.                                              17·   about?
18·   · · · A.· · B what?                                18·   · · · Q.· · Whether -- whether a protest of the
19·   · · · Q.· · 20.                                    19·   type that I just described would be one that
20·   · · · A.· · Okay.                                  20·   would require a permit or not.
21·   · · · Q.· · And so this shows a series of          21·   · · · A.· · No.· It's not up to the sheriff.
22·   benches on one side of the county courthouse       22·   It's up to the county administrator.
23·   grounds, right?                                    23·   · · · Q.· · Well, what if the protest is held
24·   · · · A.· · Yes.                                   24·   without a permit?· Then it's the -- for the
25·   · · · Q.· · And you can see at least four          25·   sheriff to decide whether the protest --
                                               Page 48                                                  Page 49
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · · · · · · · (Simultaneous speakers.)         ·2·   · · · A.· · That's right.· That is correct.
·3·   · · · A.· · It's up to the sheriff's department    ·3·   · · · Q.· · Were you involved in the decision
·4·   to enforce.                                        ·4·   to deny that permit?
·5·   · · · Q.· · And you don't know the criteria        ·5·   · · · A.· · No.
·6·   that they might use to make that decision          ·6·   · · · Q.· · Does the board of supervisors ever
·7·   whether or not to enforce?                         ·7·   get involved in individual permit applications?
·8·   · · · A.· · I do not.                              ·8·   · · · A.· · No.· Unless there's an appeal.
·9·   · · · Q.· · Are you aware of any instances in      ·9·   · · · Q.· · Has there ever been an appeal?
10·   which the -- in which the sheriff's department     10·   · · · A.· · No.
11·   has enforced the facility use policy?              11·   · · · Q.· · Has the policy always provided for
12·   · · · A.· · I don't know.                          12·   an appeal?
13·   · · · Q.· · Are you aware of any instances in      13·   · · · A.· · I don't know.
14·   which the county administrator has denied a        14·   · · · Q.· · So let's look at tab 31.· This will
15·   permit application?                                15·   be Exhibit 5.
16·   · · · A.· · I don't know.                          16·   · · · · · · · · · (Exhibit 5 was marked for
17·   · · · Q.· · Do you have an understanding of        17·   · · · · · · · · · ·identification.)
18·   what this current lawsuit is about?                18·   BY MR. RETHY:
19·   · · · A.· · Yes.                                   19·   · · · Q.· · So this is a document titled,
20·   · · · Q.· · What's that understanding?             20·   Order: Approve Revision of Facilities Use
21·   · · · A.· · I think Mr. Rash was wanting to        21·   Policy to Include a Requirement of Application
22·   have an event, and he was -- he was denied on      22·   To Be Made 14 Days Prior to Date of Proposed
23·   that one, yes.                                     23·   Use and Requiring Closure of Courthouse Grounds
24·   · · · Q.· · So you recall at least that permit     24·   30 Minutes Before Dusk, correct?
25·   having been denied?                                25·   · · · A.· · Right.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 15 of 44 PageID #: 847

                                               Page 50                                                  Page 51
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · And if you -- are you familiar with    ·2·   of that requirement?
·3·   this document?                                     ·3·   · · · A.· · I don't know.
·4·   · · · A.· · I've never seen it before until        ·4·   · · · Q.· · Was it over the summer?
·5·   now.                                               ·5·   · · · A.· · Yes.
·6·   · · · Q.· · So this document reflects the board    ·6·   · · · Q.· · Do you recall how you learned of
·7·   of supervisors having voted on a motion,           ·7·   this requirement?
·8·   correct?                                           ·8·   · · · A.· · I don't.
·9·   · · · A.· · Right.                                 ·9·   · · · Q.· · Do you support that requirement?
10·   · · · Q.· · And this shows that you were           10·   · · · A.· · I do.
11·   absent, correct?                                   11·   · · · Q.· · And could you explain why?
12·   · · · A.· · Right.                                 12·   · · · A.· · Because -- because it pulls it all
13·   · · · Q.· · Do you recall why you were absent?     13·   together, and with the 14 days prior, it gives
14·   · · · A.· · I was on vacation.                     14·   the sheriff and the county administrator time
15·   · · · Q.· · Did you know prior to looking at       15·   to decide whether or not -- that it's not going
16·   this document just now that there came to be an    16·   to involve safety issues and whether the
17·   amendment to the facilities use policy that        17·   sheriff's department has enough personnel to
18·   involved closure of courthouse grounds 30          18·   work a facilities use permit.
19·   minutes before dusk?                               19·   · · · Q.· · So what about, specifically, the
20·   · · · A.· · Rephrase your question, please.        20·   closure 30 minutes before dusk?· Do you support
21·   · · · Q.· · Were you -- are you familiar with      21·   that?
22·   the requirement that the courthouse grounds be     22·   · · · A.· · I do.
23·   closed 30 minutes before dusk?                     23·   · · · Q.· · And can you explain why?
24·   · · · A.· · Am I familiar with it?· Yes.           24·   · · · A.· · Because, as defined -- I believe
25·   · · · Q.· · And when did you first become aware    25·   "dusk" defines when there's no more glow to the
                                               Page 52                                                  Page 53
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   sun and you start running into the possibility     ·2·   it might be, whatever event that might be
·3·   of safety concerns.· The square is busy at         ·3·   taking place.
·4·   night.· There's a lot of traffic around the        ·4·   · · · Q.· · Right.· And I'm trying to
·5·   courthouse, and there's also an issue whether      ·5·   understand whether that stress is different
·6·   the sheriff's department has enough personnel      ·6·   during the day versus starting 30 minutes
·7·   to police the situation.· With -- since there's    ·7·   before dusk.
·8·   640 -- approximately 640 square miles to the       ·8·   · · · A.· · Yeah.· There's a -- there's a lot
·9·   county, it makes it hard on the sheriff's          ·9·   more people on the square, a lot more activity
10·   department, as well.                               10·   going on, a lot more traffic.
11·   · · · Q.· · So the sheriff's department has        11·   · · · Q.· · There's a lot more of that during
12·   less resources starting at 30 minutes before       12·   the day or during the night?
13·   dusk?                                              13·   · · · A.· · I would say -- I'm speculating --
14·   · · · A.· · I don't know how many resources,       14·   during the night.
15·   but it puts them thin.· I mean, it puts a          15·   · · · Q.· · So the actual time that is 30
16·   stress on their department.· I don't know how      16·   minutes before dusk, that varies based on the
17·   many resources they have or don't have.            17·   time of the year, correct?
18·   · · · Q.· · You're saying there's a particular     18·   · · · A.· · Yeah.· That's correct.
19·   extra stress that starts 30 minutes before         19·   · · · Q.· · And during the -- you know, during
20·   dusk?                                              20·   the winter, 30 minutes before dusk could be
21·   · · · A.· · Do what?· You're asking me?            21·   before 5:00 p.m., correct?
22·   · · · Q.· · Yeah.                                  22·   · · · A.· · No.
23·   · · · A.· · I just said it puts a stress on        23·   · · · Q.· · Why not?
24·   the -- whether or not the sheriff's department     24·   · · · A.· · Why not what?
25·   has enough personnel to cover -- cover whatever    25·   · · · Q.· · Well, I'm asking to you explain

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 16 of 44 PageID #: 848

                                               Page 54                                                  Page 55
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   your denial that 30 minutes before dusk could      ·2·   know.· You'll have to ask me when it's cloudy
·3·   be before 5:00 p.m.                                ·3·   one night.· I don't know.
·4·   · · · A.· · Well, you're asking me to --           ·4·   · · · Q.· · I'm trying to get a sense of how
·5·   rephrase that question one more time, if you       ·5·   this policy can be applied, given that it's
·6·   would.                                             ·6·   framed in terms of, you know, dusk, which is
·7·   · · · Q.· · So do you know what time dusk is       ·7·   a -- you know, it varies under a variety of
·8·   today?                                             ·8·   conditions and it's hard to determine.· You're
·9·   · · · A.· · No.                                    ·9·   saying that you're unable to determine it
10·   · · · Q.· · How would you go about learning        10·   yourself.
11·   what time dusk is?                                 11·   · · · · · · · · · MR. O'DONNELL:· Object to
12·   · · · A.· · When there's no more glow from the     12·   · · · · · · form.· You can answer.
13·   sunlight, the sun.                                 13·   · · · A.· · As I said before, dusk is when
14·   · · · Q.· · So is that something that you          14·   there's no more glow from the sun.
15·   can -- is it possible to determine when dusk is    15·   · · · Q.· · And so the policy -- so this policy
16·   other than through observation at the              16·   says that it requires closure of the courthouse
17·   particular time?                                   17·   grounds 30 minutes before dusk, correct?
18·   · · · A.· · I don't know.· I don't know if you     18·   · · · A.· · That's correct.
19·   can determine when dusk is by a particular         19·   · · · Q.· · What does "closure" mean?
20·   time.                                              20·   · · · A.· · That the courthouse grounds will be
21·   · · · Q.· · Could -- when -- so if it's defined    21·   closed 30 minutes before dusk.
22·   in terms of glow, could it be earlier if it's      22·   · · · Q.· · What does that mean in practice,
23·   cloudy?                                            23·   that they're closed?
24·   · · · A.· · I don't know.· I mean, you're          24·   · · · A.· · It's closed.· I mean, you know,
25·   asking me to speculate on specific -- I don't      25·   it's closed.· It's pretty simple.
                                               Page 56                                                  Page 57
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · Well, does that manifest in the        ·2·   the court -- the court itself was still open
·3·   physical world in any way?                         ·3·   for business at that time?
·4·   · · · · · · · · · MR. O'DONNELL:· I object to      ·4·   · · · A.· · No.· The court -- no.· That's
·5·   · · · · · · the form.                              ·5·   not . . .
·6·   · · · A.· · Rephrase your question.                ·6·   · · · Q.· · So it's your testimony that dusk
·7·   · · · Q.· · So I'm trying to understand what       ·7·   always is 30 minutes after 5:00 p.m., at
·8·   you mean by "closed."· It's not self-evident to    ·8·   earliest?
·9·   me what that means.· I mean, is there a gate       ·9·   · · · A.· · No.· You're asking "dusk," what the
10·   that closes?                                       10·   meaning of "dusk" is; is that right?
11·   · · · A.· · No.· No one is allowed on the          11·   · · · Q.· · Yeah.
12·   courthouse grounds.                                12·   · · · A.· · Okay.· The meaning of "dusk" is --
13·   · · · Q.· · So -- and how is -- how are -- how     13·   I guess this might be the fourth time -- when
14·   is that conveyed to the public?                    14·   there's no glow left in the sunlight -- in the
15·   · · · A.· · In the policy.                         15·   sun.
16·   · · · Q.· · So if someone walks onto the           16·   · · · Q.· · And you're saying that there's
17·   courthouse grounds 30 minutes before dusk --       17·   always glow left in the sky from sunlight as of
18·   and so this is a time when it's still -- you       18·   5:30 p.m.?
19·   know, it's still somewhat light, right, because    19·   · · · A.· · I told you before I didn't know. I
20·   dusk hasn't yet occurred, won't occur 30           20·   mean, I don't know the time.· It's pretty
21·   minutes more, then they're in violation of the     21·   standard when -- 30 minutes before dusk.
22·   policy?                                            22·   Whenever dusk happens, 30 minutes before that.
23·   · · · A.· · I would say so, but, I mean, we        23·   · · · Q.· · What do you mean by "it's pretty
24·   haven't really -- yeah.                            24·   standard"?
25·   · · · Q.· · And that will be the case even if      25·   · · · A.· · My answer.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 17 of 44 PageID #: 849

                                               Page 58                                                  Page 59
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · Right.· But what do you mean by        ·2·   · · · Q.· · So someone will come into being in
·3·   that answer?                                       ·3·   violation of this policy as of 30 minutes
·4·   · · · A.· · That it's pretty obvious when          ·4·   before dusk, right?
·5·   there's no more glow to the sun.                   ·5·   · · · A.· · The policy -- it's in the policy
·6·   · · · Q.· · And you're saying that it's also --    ·6·   what -- the way it reads.· You know, you want
·7·   it's, therefore, pretty obvious when 30 minutes    ·7·   to check the policy.· It's in there.· It
·8·   before that time is?                               ·8·   explains it.
·9·   · · · A.· · No.· I'm saying when -- dusk is        ·9·   · · · Q.· · So I'm trying to understand how a
10·   when there's no more glow to the sun -- from       10·   person of ordinary intelligence can comport
11·   the sun.                                           11·   themselves in order to comply with this policy.
12·   · · · Q.· · You're saying that in order to         12·   And that's what my questions are focused on.
13·   comply with this part of the policy, someone       13·   And you might -- it seems like your position is
14·   has to predict when the glow will disappear        14·   that it's perfectly clear when 30 minutes
15·   from the sky and then count back 30 minutes; is    15·   before dusk is on any particular day.· But I
16·   that correct?                                      16·   guess I don't share that belief or
17·   · · · A.· · You're speculating there.              17·   understanding.· And so if you believe that
18·   · · · Q.· · I don't believe I am.                  18·   that's perfectly clear just from the policy
19·   · · · A.· · Can I get you -- so rephrase your      19·   stating "30 minutes before dusk," I just would
20·   question again.· I'll try to give you the same     20·   appreciate understanding that position better.
21·   answer.                                            21·   · · · · · · · · · MR. O'DONNELL:· Object to the
22·   · · · Q.· · So say it's winter; it's 5:15 p.m.     22·   · · · · · · form.· It's also not in the form of
23·   · · · A.· · And the days are shorter.              23·   · · · · · · a question.
24·   · · · Q.· · Right.                                 24·   · · · A.· · Rephrase your question, if you
25·   · · · A.· · Right.                                 25·   don't mind.
                                               Page 60                                                  Page 61
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · So can you -- do you know today        ·2·   · · · A.· · Because you just said "a single
·3·   when 30 minutes before dusk is?                    ·3·   person."
·4·   · · · A.· · No.                                    ·4·   · · · Q.· · So this policy doesn't apply to a
·5·   · · · Q.· · Will you know that 30 minutes          ·5·   single person?
·6·   before dusk?                                       ·6·   · · · A.· · No, it does.· Let me backtrack. I
·7·   · · · A.· · If I was obtaining a permit, I         ·7·   was talking about the permit process.· Rephrase
·8·   would find out.                                    ·8·   your question one more time.· I got off track.
·9·   · · · Q.· · And how would you do that?             ·9·   Please.
10·   · · · A.· · You would go check the sunset. I       10·   · · · Q.· · I wish I had ordered real time for
11·   mean, I guess you would check when the sunset      11·   this one.
12·   is.· I don't know when you would find out. I       12·   · · · · · · · · · MR. O'DONNELL:· What?
13·   guess that's why I'm not applying for a permit.    13·   · · · · · · · · · MR. RETHY:· So, Court
14·   · · · Q.· · But this doesn't just apply to         14·   · · · · · · Reporter, could you read back the
15·   permits, right?· This involves complete closure    15·   · · · · · · last question?
16·   of the grounds, right?                             16·   · · · · · · · · · (The court reporter read the
17·   · · · A.· · Right.                                 17·   · · · · · · · · · ·requested portion.)
18·   · · · Q.· · So a single person who's on the        18·   · · · A.· · The courthouse grounds are closed
19·   courthouse grounds could end up violating this     19·   30 minutes before dusk to anyone.
20·   policy if they happen to miscalculate when 30      20·   · · · Q.· · Right.· So an individual person
21·   minutes before dusk is; is that right?             21·   could come into the violation of this policy if
22·   · · · A.· · A single person?                       22·   they miscalculated when 30 minutes before dusk
23·   · · · Q.· · Yeah.                                  23·   happened to be?
24·   · · · A.· · No.                                    24·   · · · A.· · Yes.
25·   · · · Q.· · Why not?                               25·   · · · Q.· · And the only way a person would

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 18 of 44 PageID #: 850

                                               Page 62                                                  Page 63
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   know that they needed to try to calculate 30       ·2·   policy ever having been enforced.
·3·   minutes before dusk is if they happened to look    ·3·   · · · A.· · I don't know.
·4·   at this particular document in the board of        ·4·   · · · Q.· · Does the sheriff's department have
·5·   supervisors' minutes; is that correct?             ·5·   discretion on whether or not to enforce it?
·6·   · · · A.· · Yes.· That's right.                    ·6·   · · · A.· · No.
·7·   · · · Q.· · Do you think that it's widely known    ·7·   · · · Q.· · So the sheriff's department has to
·8·   in the community that this policy exists?          ·8·   enforce it under all circumstances?
·9·   · · · A.· · Yes.                                   ·9·   · · · A.· · Yes.
10·   · · · Q.· · And how did the community gain that    10·   · · · Q.· · So anytime any person is on the
11·   knowledge?                                         11·   courthouse grounds after 30 minutes before
12·   · · · A.· · Because anybody that's ever applied    12·   dusk, it's your position that the sheriff's
13·   for a permit has to follow the guidelines, and     13·   department is obligated to take some sort of
14·   people know we have guidelines.                    14·   enforcement action against that person?
15·   · · · Q.· · But other than --                      15·   · · · A.· · Yeah.· That's correct.
16·   · · · A.· · Word of mouth.                         16·   · · · Q.· · So this is courthouse grounds,
17·   · · · Q.· · Are you just speculating as to word    17·   including the Confederate statue area, correct?
18·   of mouth, or do you have actual knowledge of       18·   · · · A.· · Yes.
19·   specific conversations?                            19·   · · · Q.· · So let's turn back to the tab 41,
20·   · · · A.· · I do not have specific knowledge of    20·   which is the photo of the statue.
21·   a conversation.                                    21·   · · · · · · So what is the Confederate statue
22·   · · · Q.· · Are you aware of this policy ever      22·   area?
23·   having been enforced?                              23·   · · · A.· · The area surrounding the statue.
24·   · · · A.· · Am I aware of what, now?               24·   · · · Q.· · And how far does that area extend?
25·   · · · Q.· · This 30-minutes-before-dusk closure    25·   · · · A.· · I don't know exactly.
                                               Page 64                                                  Page 65
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · So the sidewalk area that's around     ·2·   B-2.
·3·   the statue, is that part of the Confederate        ·3·   · · · · · · Is walking on this sidewalk after
·4·   statue area?                                       ·4·   30 minutes before dusk a violation?
·5·   · · · A.· · It's part of the courthouse            ·5·   · · · A.· · That's part of the courthouse
·6·   grounds.                                           ·6·   grounds, yes.
·7·   · · · Q.· · The policy specifically mentions       ·7·   · · · Q.· · So is walking on that part of the
·8·   the Confederate statue area too, right?            ·8·   sidewalk a violation 30 minutes before dusk?
·9·   · · · A.· · Repeat your question.                  ·9·   · · · A.· · Walking?
10·   · · · Q.· · The policy mentions both the           10·   · · · Q.· · Yes.
11·   courthouse grounds and the Confederate statue      11·   · · · A.· · I don't know.
12·   area, right?                                       12·   · · · Q.· · So is walking potentially not a
13·   · · · A.· · Yes.                                   13·   violation, whereas standing is?
14·   · · · Q.· · So is the -- is the sidewalk right     14·   · · · A.· · No.
15·   around the Confederate statue part of the          15·   · · · Q.· · So is this sidewalk part of the
16·   Confederate statue area?                           16·   courthouse grounds?
17·   · · · A.· · I don't know.· I mean, it -- the       17·   · · · A.· · This sidewalk is part of the
18·   sidewalk beside it is part of the Confederate      18·   courthouse grounds.
19·   monument.                                          19·   · · · Q.· · And so the policy provides that
20·   · · · Q.· · Walking on that sidewalk after 30      20·   this sidewalk is closed 30 minutes before dusk,
21·   minutes before dusk is a violation?                21·   correct?
22·   · · · A.· · Yes.· That's part of the courthouse    22·   · · · A.· · I don't know.
23·   grounds.                                           23·   · · · Q.· · So how would you -- how would you
24·   · · · Q.· · And if you turn back to the            24·   go about figuring out whether the sidewalk was
25·   composite photographs at tab 44, if you go to      25·   closed or not?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 19 of 44 PageID #: 851

                                               Page 66                                                  Page 67
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · That would -- that would be            ·2·   additional funding to deal with issues related
·3·   enforced by the sheriff's department.              ·3·   to the county courthouse grounds?
·4·   · · · Q.· · But by the literal terms of the        ·4·   · · · A.· · Not that I'm aware of.
·5·   policy, the sidewalk would be closed?              ·5·   · · · Q.· · And is it your view that the
·6·   · · · A.· · I don't know.                          ·6·   sheriff's department is underfunded?
·7·   · · · Q.· · But it is part of the courthouse       ·7·   · · · A.· · I don't know.· That's a question
·8·   grounds?                                           ·8·   for the sheriff, not me.
·9·   · · · A.· · Yes.                                   ·9·   · · · Q.· · Well, what role do you play in
10·   · · · Q.· · And the policy does say it requires    10·   the -- in setting the sheriff's budget?
11·   closure of the courthouse grounds, right?          11·   · · · A.· · Setting the budget.
12·   · · · A.· · No.                                    12·   · · · Q.· · But what do you consider when
13·   · · · Q.· · And there's no exception for           13·   determining how to set the budget?
14·   sidewalks?                                         14·   · · · A.· · How do we set the budget?· We
15·   · · · A.· · I don't know about the sidewalk. I     15·   approve it or not.· He comes to us with a
16·   don't know.                                        16·   budget, and we either approve it or not.
17·   · · · Q.· · You're saying there might be an        17·   · · · Q.· · And how do you determine whether to
18·   unwritten exception?                               18·   approve it or not?
19·   · · · A.· · No.· That's not what I'm saying. I     19·   · · · A.· · We look at every line item and see
20·   just said I don't know.                            20·   if it's needed.
21·   · · · Q.· · So does the board of supervisors       21·   · · · Q.· · And can you disapprove specific
22·   have responsibility for the sheriff's              22·   line items?
23·   department's budget?                               23·   · · · A.· · Yes.
24·   · · · A.· · For the budget, yes.                   24·   · · · Q.· · And have you done that?
25·   · · · Q.· · And has the sheriff ever asked for     25·   · · · A.· · No.· I've only been through one
                                               Page 68                                                  Page 69
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   budget.                                            ·2·   Oxford.
·3·   · · · Q.· · Has the sheriff, to your knowledge,    ·3·   · · · Q.· · I'm sorry.· Could you repeat that?
·4·   ever mentioned a need for additional funding?      ·4·   · · · A.· · She is a alderman for the City of
·5·   · · · A.· · Yes.                                   ·5·   Oxford.
·6·   · · · Q.· · Could you describe that?               ·6·   · · · Q.· · Is she a constituent of yours?
·7·   · · · A.· · For repairs of the jail, for           ·7·   · · · A.· · No.
·8·   expansion of the sheriff's office.                 ·8·   · · · Q.· · Does your district cover the City
·9·   · · · Q.· · So I'm going to turn to tab 9.         ·9·   of Oxford?
10·   This is now Exhibit 6.                             10·   · · · A.· · Part of it.
11·   · · · · · · · · · (Exhibit 6 was marked for        11·   · · · Q.· · But you know that it's not the part
12·   · · · · · · · · · ·identification.)                12·   where this individual resides?
13·   BY MR. RETHY:                                      13·   · · · A.· · I don't believe so.· I don't
14·   · · · Q.· · So this is an email titled, Statue,    14·   believe it is, unless she's moved.
15·   and sent by someone named Janice Antonow,          15·   · · · Q.· · If you look at the second paragraph
16·   correct?                                           16·   of this email, it says, One of the issues that
17·   · · · A.· · Yes.                                   17·   citizens have brought to me involves the
18·   · · · Q.· · And did you receive this email?        18·   Confederate statue in front of the courthouse.
19·   · · · A.· · Yes.                                   19·   When asked, I let them know that it's the
20·   · · · Q.· · Do you recall receiving this email?    20·   property of Lafayette County, not the City of
21·   · · · A.· · No.                                    21·   Oxford.· I also tell them that because it is
22·   · · · Q.· · Do you know who Janice Antonow is?     22·   hurtful to so many of our citizens, black and
23·   · · · A.· · I do.                                  23·   white, I would like it gone.
24·   · · · Q.· · Who is she?                            24·   · · · · · · So when you received this email,
25·   · · · A.· · She is a alderman for the City of      25·   would you have read it?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 20 of 44 PageID #: 852

                                               Page 70                                                  Page 71
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Yes.                                   ·2·   people here.
·3·   · · · Q.· · And would you have taken this email    ·3·   · · · Q.· · Do you agree that the Confederate
·4·   into consideration when deciding whether or not    ·4·   monument is hurtful to many of the citizens of
·5·   to vote for moving the statue?                     ·5·   the county?
·6·   · · · A.· · I would have taken it into             ·6·   · · · A.· · They say it is.· I can only go by
·7·   consideration, yes.· But if a person is not in     ·7·   what they say.
·8·   my district -- I rely more on people that are      ·8·   · · · Q.· · If you look at the next paragraph,
·9·   in my district than outside of my district,        ·9·   it says, Besides being offensive to many
10·   because I represent the citizens of district 1.    10·   citizens, the statue in its present location
11·   · · · Q.· · So when you get an email from a        11·   will always serve as a magnet for protests, pro
12·   member of the public, would you be able to         12·   or con, and will continue to strain our
13·   determine from the -- you know, from the name      13·   resources that could be better used for more
14·   of the author whether they were a constituent      14·   positive events.
15·   of yours or not?                                   15·   · · · · · · So do you agree that the statue is
16·   · · · A.· · Most of the time.· I might look it     16·   a magnet for protests?
17·   up.                                                17·   · · · A.· · That's -- no, not necessarily. I
18·   · · · Q.· · Is that because you know most of       18·   wouldn't call it a magnet.· It might be a place
19·   these people personally?                           19·   for protest.
20·   · · · A.· · Yeah, most -- are you talking about    20·   · · · Q.· · Do you agree that the statue being
21·   in district 1?                                     21·   kept in its present location strains resources?
22·   · · · Q.· · But I'm talking about in general,      22·   · · · A.· · I don't know.· I'm sure -- I'm sure
23·   you know, to know whether or not someone is in     23·   it does, though, you know, when law enforcement
24·   district 1?                                        24·   has to -- extra law enforcement might have to
25·   · · · A.· · I know -- I know a lot of the          25·   be called in, you know.· I don't know if you
                                               Page 72                                                  Page 73
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   can call it a strain, but more resources, more     ·2·   titled, Confederate Statue, correct?
·3·   money, has to be spent during a protest.· More     ·3·   · · · A.· · Is it on the back, I'm assuming?
·4·   personnel, more money.                             ·4·   · · · Q.· · Yeah.
·5·   · · · Q.· · Did you consider those impacts when    ·5·   · · · A.· · No.
·6·   deciding how to vote on keeping or moving the      ·6·   · · · · · · · · · MR. O'DONNELL:· Tab 30?
·7·   statue?                                            ·7·   · · · · · · · · · MR. RETHY:· 13.
·8·   · · · A.· · Say that again.                        ·8·   · · · A.· · No.· That's from April Hughes?
·9·   · · · Q.· · Did you consider that resource         ·9·   Oh, Ann Conerly.
10·   strain when deciding how to vote on keeping or     10·   · · · Q.· · Sorry.· You're correct.· It's from
11·   moving the statue?                                 11·   April Hughes.· The header says, Ann Conerly,
12·   · · · A.· · No.                                    12·   for whatever reason.
13·   · · · Q.· · Why not?                               13·   · · · · · · Do you know who Ann Conerly is?
14·   · · · A.· · I don't know.· I just didn't.          14·   · · · A.· · No.
15·   · · · Q.· · So if you could turn to tab 13,        15·   · · · Q.· · Do you know who April Hughes is?
16·   Exhibit 7.                                         16·   · · · A.· · No.
17·   · · · · · · · · · (Exhibit 7 was marked for        17·   · · · Q.· · So do you know who Lindsey Hughes
18·   · · · · · · · · · ·identification.)                18·   is, which is the --
19·   · · · · · · · · · MR. O'DONNELL:· Is there a       19·   · · · A.· · No.
20·   · · · · · · question, Isaac?                       20·   · · · · · · · · · (Simultaneous speakers.)
21·   · · · · · · · · · MR. RETHY:· Not yet.· I'm        21·   BY MR. RETHY:
22·   · · · · · · just waiting for the document to       22·   · · · Q.· · Lindsey Hughes?
23·   · · · · · · load.                                  23·   · · · A.· · No.
24·   BY MR. RETHY:                                      24·   · · · Q.· · And is Taylor, Mississippi, within
25·   · · · Q.· · This is an email from Ann Conerly      25·   Lafayette County?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 21 of 44 PageID #: 853

                                               Page 74                                                  Page 75
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Yes.                                   ·2·   · · · Q.· · Do you recall approximately when?
·3·   · · · Q.· · Is it in your district?                ·3·   · · · A.· · I don't.
·4·   · · · A.· · No.                                    ·4·   · · · Q.· · And do you recall why it was
·5·   · · · Q.· · If you look at the third paragraph     ·5·   barricaded?
·6·   of this email -- and I guess, just to start, if    ·6·   · · · A.· · I believe it was to protect the
·7·   you look at the header, you see this was sent      ·7·   statue maybe.· Pure speculation.
·8·   Monday, June 15, 2020?· And do you see that        ·8·   · · · Q.· · So the sheriff made a decision to
·9·   you're included as a recipient here, correct?      ·9·   barricade it?
10·   · · · A.· · Right.                                 10·   · · · A.· · Yes.
11·   · · · Q.· · And if you look at the third           11·   · · · Q.· · Did the sheriff consult with the
12·   paragraph, it says, I'm disappointed in the        12·   board of supervisors on that?
13·   actions of our sheriff this past week by           13·   · · · A.· · No.· We have no authority over the
14·   barricading public property so that people         14·   sheriff except for setting the budget.
15·   could not peacefully protest there.                15·   · · · Q.· · Let's look at tab 27, Exhibit 8.
16·   · · · · · · Do you know what the author is         16·   · · · · · · · · · (Exhibit 8 was marked for
17·   referring to?                                      17·   · · · · · · · · · ·identification.)
18·   · · · A.· · No.                                    18·   BY MR. RETHY:
19·   · · · Q.· · But do you have any recollection of    19·   · · · Q.· · So you see that this is an email
20·   the Confederate statue having been barricaded      20·   that you forwarded to Lisa Carwyle on
21·   or blockaded in any way over the summer?           21·   July 17th?
22·   · · · A.· · Yes.                                   22·   · · · A.· · Yes.
23·   · · · Q.· · And what's your recollection of        23·   · · · Q.· · Do you recall why you forwarded
24·   that?                                              24·   that email?
25·   · · · A.· · That it had been barricaded.           25·   · · · A.· · It was requested.
                                               Page 76                                                  Page 77
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · Do you know why it was requested?      ·2·   · · · · · · · · · THE VIDEOGRAPHER:· The time
·3·   · · · A.· · No.                                    ·3·   · · · · · · is 11:20 a.m.· Back on the record.
·4·   · · · Q.· · The original email was sent by         ·4·   BY MR. RETHY:
·5·   someone named Catarina Passidomo, correct?         ·5·   · · · Q.· · If you could turn to tab 42.· This
·6·   · · · A.· · Yes.                                   ·6·   will be, I think, Exhibit 9.
·7·   · · · Q.· · And is that person one of your         ·7·   · · · · · · · · · (Exhibit 9 was marked for
·8·   constituents?                                      ·8·   · · · · · · · · · ·identification.)
·9·   · · · A.· · I don't know.                          ·9·   BY MR. RETHY:
10·   · · · Q.· · Do you know of this person at all?     10·   · · · Q.· · So this is also a photograph.· And
11·   · · · A.· · No.· I never heard of her.             11·   it looks like it was taken from a Facebook post
12·   · · · Q.· · So you have no idea why she wrote      12·   or something of the sort; is that fair?
13·   directly to you?                                   13·   · · · A.· · Yes.
14·   · · · A.· · I don't know why, other than I'm a     14·   · · · Q.· · And could you describe what the
15·   supervisor.                                        15·   photograph is depicting?
16·   · · · Q.· · Did you respond to this email?         16·   · · · A.· · The monument.
17·   · · · A.· · No.· It doesn't look like it.          17·   · · · Q.· · And what else?
18·   · · · · · · · · · MR. RETHY:· Can we take a        18·   · · · A.· · People gathered around it.
19·   · · · · · · five-minute break?                     19·   · · · Q.· · And they have, like a football
20·   · · · · · · · · · MR. O'DONNELL:· Yeah.· That      20·   goalpost with them, correct?
21·   · · · · · · would be fine.                         21·   · · · A.· · Correct.
22·   · · · · · · · · · THE VIDEOGRAPHER:· The time      22·   · · · Q.· · Do you recall this gathering?
23·   · · · · · · is 11:11 a.m.· Off the record.         23·   · · · A.· · I do not.
24·   · · · · · · · · · (Recess from 11:11 a.m. to       24·   · · · Q.· · So do you have an understanding of
25·   · · · · · · · · · ·11:20 a.m.)                     25·   the circumstances of this gathering?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 22 of 44 PageID #: 854

                                               Page 78                                                  Page 79
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · I'm just going to assume that we       ·2·   time of day it is.· It looks dark.· Pure
·3·   won a football game.                               ·3·   speculation.· It looks like it would be in
·4·   · · · Q.· · Would this be authorized under the     ·4·   violation to me.
·5·   current policy?                                    ·5·   · · · Q.· · Would it depend on where the images
·6·   · · · A.· · No.                                    ·6·   were being projected from?
·7·   · · · Q.· · If you turn to tab 43, Exhibit 10.     ·7·   · · · A.· · I don't know.
·8·   · · · · · · · · · (Exhibit 10 was marked for       ·8·   · · · Q.· · For instance, if it was being
·9·   · · · · · · · · · ·identification.)                ·9·   projected from some distance away, you know,
10·   BY MR. RETHY:                                      10·   from city property?
11·   · · · Q.· · And so this is another photograph,     11·   · · · A.· · I don't know.
12·   correct?                                           12·   · · · Q.· · If you could turn to tab 34.
13·   · · · A.· · Correct.                               13·   · · · · · · · · · (Exhibit 11 was marked for
14·   · · · Q.· · And this shows the Confederate         14·   · · · · · · · · · ·identification.)
15·   monument with the projected words, "Take it        15·   · · · · · · · · · (Exhibit 12 was marked for
16·   down" on it, correct?                              16·   · · · · · · · · · ·identification.)
17·   · · · A.· · Correct.                               17·   BY MR. RETHY:
18·   · · · Q.· · And do you recall this projection      18·   · · · Q.· · And this is a composite document.
19·   having been made at some point over the course     19·   I think there should be something like a blue
20·   of the past year?                                  20·   sheet separating an email and then some
21·   · · · A.· · No.                                    21·   letters; is that correct?
22·   · · · Q.· · Do you have a view as to whether       22·   · · · A.· · Yes.· That's correct.
23·   this projection would violate the current          23·   · · · Q.· · And so this will be Exhibits 11 and
24·   policy?                                            24·   12.
25·   · · · A.· · I guess it just depends on what        25·   · · · · · · So you see the email or the email
                                               Page 80                                                  Page 81
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   thread.· So this starts with an email from the     ·2·   those events?
·3·   sheriff to the board of supervisors, correct?      ·3·   · · · A.· · The Ole Miss football team march.
·4·   · · · A.· · Correct.                               ·4·   · · · Q.· · And did you have concerns about
·5·   · · · Q.· · And the subject of the email is        ·5·   that march?
·6·   letters sent to various Oxford and University      ·6·   · · · A.· · I did.
·7·   of Mississippi officials regarding events that     ·7·   · · · Q.· · What was the nature of those
·8·   took place on August 28th; is that fair?           ·8·   concerns?
·9·   · · · A.· · Yes, it is.                            ·9·   · · · A.· · Number one, it was unannounced.
10·   · · · Q.· · Now, the sheriff says that he would    10·   There wasn't proper time for law enforcement to
11·   imagine that each of you have had your share of    11·   prepare for it.· There were people out in the
12·   phone calls concerning those events and have       12·   street once they got -- or, actually, they
13·   your own concerns about what took place on the     13·   marched from the university to the square and,
14·   courthouse grounds.                                14·   of course, took up road space, which is a
15·   · · · · · · Do you see that?                       15·   hazard in itself when it's unannounced.· And
16·   · · · A.· · No.· Where is that?                    16·   then when they got to the square, the monument,
17·   · · · Q.· · It's in the sheriff's email,           17·   they were out in the street, as well.· So
18·   just --                                            18·   there's a safety issue all the way through.
19·   · · · A.· · I got it.· I'm with you.               19·   · · · Q.· · The streets of the Oxford town
20·   · · · Q.· · So is that correct?· Did you have      20·   square -- so the streets that surround the
21·   phone calls regarding events on August 28,         21·   courthouse grounds -- are those city or county
22·   2020?                                              22·   jurisdiction?
23·   · · · A.· · I didn't.                              23·   · · · A.· · City.
24·   · · · Q.· · And what's your understanding of       24·   · · · Q.· · And so what role does the county
25·   what the sheriff is referring to in terms of       25·   play with respect to traffic-safety issues

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 23 of 44 PageID #: 855

                                               Page 82                                                  Page 83
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   related to those streets?                          ·2·   · · · Q.· · And you said, That's excellent,
·3·   · · · A.· · Technically, none, but the -- they     ·3·   Joey.· I appreciate you taking the facts
·4·   can assist on a unannounced venue like this.       ·4·   directly to all parties involved.· We stand
·5·   Now, whether they did or not, I don't know.        ·5·   with you all the way.
·6·   · · · Q.· · But traffic-safety issues are          ·6·   · · · · · · And what did you mean saying,
·7·   the -- on those streets are primarily the          ·7·   taking the facts directly to all parties
·8·   responsibility of the City of Oxford, correct?     ·8·   involved?
·9·   · · · A.· · Correct.                               ·9·   · · · A.· · Taking the facts to the chancellor,
10·   · · · Q.· · And so beyond -- so did you have       10·   the athletic director, and the mayor of the
11·   concerns regarding this march beyond traffic       11·   City of Oxford.
12·   safety concerns?                                   12·   · · · Q.· · And what purpose did you believe
13·   · · · A.· · Yes.                                   13·   that served?
14·   · · · Q.· · And what were those concerns,          14·   · · · A.· · What, now?
15·   specifically?                                      15·   · · · Q.· · What purpose do you believe it
16·   · · · A.· · There was a nonpermitted march in      16·   served to take those facts to those parties?
17·   violation of the permit -- of a permit, if it      17·   · · · A.· · Because of the violation that
18·   was issued.· There was violations of our policy    18·   occurred.
19·   and no permit was achieved.                        19·   · · · Q.· · And so then David Rikard responds
20·   · · · Q.· · So your concerns were that the         20·   and says, Thank you, Sheriff.· I know this is
21·   required procedures weren't followed?              21·   taking a toll on all of us.
22·   · · · A.· · Correct.                               22·   · · · · · · Do you agree with that statement?
23·   · · · Q.· · And so you responded to the            23·   · · · A.· · I don't know what he's referring to
24·   sheriff's email, correct?                          24·   there.
25·   · · · A.· · Yes.                                   25·   · · · Q.· · So as far as you were aware, there
                                               Page 84                                                  Page 85
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   was nothing taking a toll on you personally?       ·2·   sheriff sent this email, you also reviewed the
·3·   · · · A.· · Right.                                 ·3·   attachments to these?
·4·   · · · Q.· · So do you have a sense of what         ·4·   · · · A.· · Yes.· Yeah.
·5·   Mr. Rikard meant when he wrote that?               ·5·   · · · Q.· · And you see in the second
·6·   · · · A.· · Do what, now?                          ·6·   paragraph, the sheriff writes, It's very
·7·   · · · Q.· · Do you have a sense of what            ·7·   concerning that the City of Oxford's mayor
·8·   Mr. Rikard meant in sending that email?            ·8·   would not notify anyone with the Oxford Police
·9·   · · · A.· · No, I don't know.· I don't know        ·9·   Department, much less anyone at the Lafayette
10·   who -- other than taking a toll on the law         10·   County Sheriff's Department that approximately
11·   enforcement of having to take extra time to --     11·   120 emotionally charged grown men would be
12·   to do their job on the statue -- on the            12·   marching and protesting upon City of Oxford
13·   monument.                                          13·   streets and on the Lafayette County Courthouse
14·   · · · Q.· · So if you turn to the letters          14·   grounds.
15·   behind the slip sheet.                             15·   · · · · · · Do you see that?
16·   · · · A.· · Do what, now?                          16·   · · · A.· · I do.
17·   · · · Q.· · So behind the email, there's some      17·   · · · Q.· · And do you agree that -- with the
18·   letters, right -- just moving on to the            18·   sheriff that that's concerning?
19·   letters.· And first, there's a letter to Mayor     19·   · · · A.· · Absolutely.
20·   Tannehill, correct?                                20·   · · · Q.· · And could you explain why?
21·   · · · A.· · Correct.                               21·   · · · A.· · Well, the facts speak for
22·   · · · Q.· · And did you review this letter         22·   themselves, that 120 emotionally charged grown
23·   prior to today?                                    23·   men were marching without any notice or -- any
24·   · · · A.· · Yeah.· I've scanned through it.        24·   notice whatsoever so the city and the county
25·   · · · Q.· · And so you reviewed it -- when the     25·   law enforcement could prepare for it -- prepare

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 24 of 44 PageID #: 856

                                               Page 86                                                  Page 87
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   correctly for it.                                  ·2·   · · · Q.· · And if you just go down to the --
·3·   · · · Q.· · And if you'll look at the next         ·3·   this page 2 of this letter, second-to-last
·4·   page, this is a letter from Mayor Tannehill to     ·4·   paragraph, you see it says, The Lafayette
·5·   Sheriff East, correct?                             ·5·   County Sheriff's Department is requesting that
·6·   · · · A.· · Yes.                                   ·6·   the cost for all dedicated personnel hours for
·7·   · · · Q.· · Have you seen this letter before?      ·7·   both on-duty and off-duty (overtime) personnel
·8·   · · · A.· · No.                                    ·8·   be paid by the University of Mississippi.· (See
·9·   · · · Q.· · So do you have any sense of what       ·9·   attached for hours.)
10·   Mayor Tannehill might have meant in telling        10·   · · · · · · Correct?
11·   Sheriff East that his information is simply not    11·   · · · A.· · Correct.
12·   correct?                                           12·   · · · Q.· · Do you know under what
13·   · · · A.· · I don't know what you mean.            13·   circumstances the sheriff is entitled to charge
14·   · · · Q.· · If you could turn to the next page.    14·   members of the public directly for law
15·   And this is a letter from Sheriff East to the      15·   enforcement time?
16·   University of Mississippi administrators,          16·   · · · A.· · I don't know.
17·   correct?                                           17·   · · · Q.· · Do you know whether -- if the
18·   · · · A.· · That's correct.                        18·   sheriff's department makes such a request --
19·   · · · Q.· · And have you seen this letter          19·   whether a member of the public is legally
20·   before?                                            20·   obligated to comply with it?
21·   · · · A.· · Yes.                                   21·   · · · A.· · I don't know.
22·   · · · Q.· · And you saw this letter before         22·   · · · Q.· · When you read this, did the fact
23·   because it was attached to Sheriff East's          23·   that the sheriff was seeking to charge the
24·   email?                                             24·   university for the officers' time, did that
25·   · · · A.· · Correct.                               25·   present any concerns to you?
                                               Page 88                                                  Page 89
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · None.· Concerns about what?            ·2·   · · · · · · printing that.
·3·   · · · Q.· · Whether it's appropriate for law       ·3·   · · · · · · · · · THE VIDEOGRAPHER:· The time
·4·   enforcement to charge members of the public        ·4·   · · · · · · is 11:41 a.m.· Off the record.
·5·   directly for their time.                           ·5·   · · · · · · · · · (Recess from 11:41 a.m. to
·6·   · · · A.· · I had no concerns whatsoever.          ·6·   · · · · · · · · · ·11:49 a.m.)
·7·   · · · Q.· · Are you aware of any other             ·7·   · · · · · · · · · THE VIDEOGRAPHER:· The time
·8·   instances in which the sheriff's department        ·8·   · · · · · · is 11:49 a.m.· Back on the record.
·9·   charged members of the public directly for         ·9·   BY MR. RETHY:
10·   officers' time?                                    10·   · · · Q.· · So I had two documents printed just
11·   · · · A.· · No.                                    11·   to get clarity as to what these are, you know,
12·   · · · Q.· · Did this seem unusual to you?          12·   because they're not, sort of, conventionally
13·   · · · A.· · No.                                    13·   produced documents.
14·   · · · · · · · · · MR. RETHY:· So, David, did       14·   · · · · · · The first document is titled,
15·   · · · · · · you see the email I sent you?          15·   Facility Use Policy Effective Date: July 20,
16·   · · · · · · · · · MR. O'DONNELL:· I did. I         16·   2020.· And this was a document that was
17·   · · · · · · sent an email back.· I'd be happy      17·   produced by counsel for defendant by email
18·   · · · · · · to print them off, Isaac.· Do you      18·   yesterday.· It's in the form of a Word
19·   · · · · · · want me to do that?                    19·   document.· And counsel for the defendant
20·   · · · · · · · · · MR. RETHY:· Yeah.· If you        20·   represented that this was a, sort of, revision
21·   · · · · · · could, that would be great.            21·   of the policy that was adopted by the board at
22·   · · · · · · · · · MR. O'DONNELL:· Okay.· Give      22·   its January 4, 2021 meeting.
23·   · · · · · · me a couple minutes.                   23·   · · · · · · · · · MR. RETHY:· David, do you
24·   · · · · · · · · · MR. RETHY:· Let's go off the     24·   · · · · · · disagree with any of that?
25·   · · · · · · record very briefly while he's         25·   · · · · · · · · · MR. O'DONNELL:· Well, it was

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 25 of 44 PageID #: 857

                                               Page 90                                                  Page 91
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · · · · a document that was approved based     ·2·   familiar with this document?
·3·   · · · · · · on prior revisions, yes.               ·3·   · · · A.· · Yes.· Yes.
·4·   BY MR. RETHY:                                      ·4·   · · · Q.· · Sorry.· Could you repeat that?
·5·   · · · Q.· · Okay.· And then the second document    ·5·   · · · A.· · Yes.
·6·   is a -- which I'm adding now -- is a redline       ·6·   · · · Q.· · And when did you first encounter
·7·   comparison that I ran between the document sent    ·7·   this document?
·8·   by Mr. O'Donnell yesterday and the 2019 version    ·8·   · · · A.· · I don't know.
·9·   of the policy.· And, you know, if there's          ·9·   · · · Q.· · And is it fair to say that this is
10·   objections to using this document, let me know,    10·   a version of the facility use policy that was
11·   and we can just compare the -- you know, the       11·   adopted at the board's January 4, 2021,
12·   2019 and 2020 policies manually.· I just           12·   meeting?
13·   thought that this -- you know, this redline        13·   · · · A.· · I don't remember.
14·   comparison made it easier.                         14·   · · · Q.· · Do you recall the board considering
15·   · · · · · · · · · MR. O'DONNELL:· That's fine.     15·   or taking any action with respect to this
16·   · · · · · · I would have done that for you if I    16·   document?
17·   · · · · · · had been asked.· That's fine.          17·   · · · A.· · Yes.
18·   · · · · · · · · · (Exhibit 13 was marked for       18·   · · · Q.· · And what's the nature of your
19·   · · · · · · · · · ·identification.)                19·   recollection?
20·   · · · · · · · · · (Exhibit 14 was marked for       20·   · · · A.· · I just remember the content.· But
21·   · · · · · · · · · ·identification.)                21·   when, I don't know.
22·   BY MR. RETHY:                                      22·   · · · Q.· · Was it recently?
23·   · · · Q.· · So back to you, Mr. Larson.· So        23·   · · · A.· · It was back in the summer sometime.
24·   regarding the document titled, Facility Use        24·   I don't have any problem believing it was the
25·   Policy Effective Date: July 20, 2020, are you      25·   dates on there.
                                               Page 92                                                  Page 93
·1·   · ·BRENT ALLEN LARSON                              ·1·   · ·BRENT ALLEN LARSON
·2·   · · · ·MR. O'DONNELL:· I think the                 ·2·   · · · ·THE WITNESS:· The final?
·3·   ·witness is confused.                              ·3·   · · · ·MR. O'DONNELL:· I think I can
·4·   · · · ·THE WITNESS:· Do what?                      ·4·   ·clarify, if you let me.· But it's
·5·   · · · ·MR. O'DONNELL:· It's okay.                  ·5·   ·your exam, so --
·6·   ·That's my commentary.                             ·6·   · · · ·(Simultaneous speakers.)
·7·   · · · ·But I think what Isaac is                   ·7·   · · · ·MR. RETHY:· Feel free to
·8·   ·asking is, although the document                  ·8·   ·clarify.
·9·   ·relates to revisions in July -- I                 ·9·   · · · ·MR. O'DONNELL:· What was
10·   ·think, in July -- when was that                   10·   ·that?· I didn't catch that.
11·   ·particular document in front of                   11·   · · · ·MR. RETHY:· I said, please do
12·   ·you -- when was that drafted and                  12·   ·clarify if you feel you can.
13·   ·approved by the board?                            13·   · · · ·MR. O'DONNELL:· Mr. Larson,
14·   · · · ·THE WITNESS:· July.                         14·   ·at the board's last meeting in
15·   · · · ·MR. O'DONNELL:· Okay.                       15·   ·January of 2021, did the board
16·   · · · ·THE WITNESS:· July the -- was               16·   ·consider approving a document that
17·   ·it July the 20th?· Effective date.                17·   ·you have in front of you?
18·   · · · ·MR. O'DONNELL:· Isaac, I                    18·   · · · ·THE WITNESS:· Yes.
19·   ·don't want to interfere with your                 19·   · · · ·MR. O'DONNELL:· Okay.· And
20·   ·exam.                                             20·   ·what was the -- what was the
21·   · · · ·MR. RETHY:· I mean, so far,                 21·   ·purpose of the board approving the
22·   ·that's where I'm trying to go.                    22·   ·document that -- I think that we
23·   ·But --                                            23·   ·have marked down as Exhibit 13.
24·   · · · ·THE WITNESS:· This one?                     24·   · · · ·THE WITNESS:· To culminate
25·   · · · ·MR. O'DONNELL:· Yeah.· The --               25·   ·everything into one document so

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 26 of 44 PageID #: 858

                                               Page 94                                                  Page 95
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · · · · that we would just have one            ·2·   BY MR. RETHY:
·3·   · · · · · · document from all the revisions.       ·3·   · · · Q.· · And so you wouldn't have seen this
·4·   · · · · · · · · · MR. O'DONNELL:· Okay.            ·4·   particular document before.· But did you, in
·5·   · · · · · · · · · MR. RETHY:· Okay.· Got it.       ·5·   the course of approving this latest overall
·6·   · · · · · · · · · MR. O'DONNELL:· Okay.· So you    ·6·   policy document, did you review a similar
·7·   · · · · · · can go from there.                     ·7·   comparison between the 2020 and 2019 policies?
·8·   BY MR. RETHY:                                      ·8·   · · · A.· · Yes.
·9·   · · · Q.· · So were you involved in drafting       ·9·   · · · Q.· · And so if you go down to the second
10·   this particular document?                          10·   page in the definitions section, you'll see
11·   · · · A.· · No.                                    11·   that the word -- the phrase "arts
12·   · · · Q.· · Do you know who was responsible for    12·   organizations" is struck, correct?
13·   drafting it?                                       13·   · · · A.· · Correct.
14·   · · · A.· · Lisa -- the county administrator.      14·   · · · Q.· · And do you understand why that was
15·   · · · Q.· · And did you -- and when this was       15·   struck?
16·   adopted, did the board of supervisors consider     16·   · · · A.· · I don't.
17·   each of the changes that had been made?            17·   · · · Q.· · So did the board discuss that
18·   · · · A.· · Yes.                                   18·   language having been struck when adopting
19·   · · · Q.· · So let's turn to the comparison        19·   this --
20·   document, tab 14 -- not tab, but Exhibit 14,       20·   · · · · · · · · · (Simultaneous speakers.)
21·   the second printed document.                       21·   · · · A.· · I don't remember.
22·   · · · · · · · · · MR. O'DONNELL:· Is that the      22·   · · · Q.· · Could you repeat your answer?
23·   · · · · · · redline?                               23·   · · · A.· · I'm sorry.· I don't remember.
24·   · · · · · · · · · MR. RETHY:· Yeah.                24·   · · · Q.· · Do you have a view as to whether an
25·   ///                                                25·   arts organization should count as a nonprofit
                                               Page 96                                                  Page 97
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · ·BRENT ALLEN LARSON
·2·   citizen group?                                     ·2·   · · · · clarification.)
·3·   · · · A.· · I don't know.· I don't know.           ·3·   · · · ·MR. O'DONNELL:· I'm just
·4·   · · · Q.· · And so this -- so the limitation       ·4·   ·looking back on the prior -- the
·5·   applicable, you know, where nonprofit citizen      ·5·   ·2019 policy and definitions
·6·   groups -- where arts organizations no longer       ·6·   ·section.· And I don't see that that
·7·   count, that wasn't part of any policy until        ·7·   ·language is in the definition
·8·   this new policy was adopted, correct?              ·8·   ·section in the 2019 version of the
·9·   · · · A.· · Right.                                 ·9·   ·policy.· So I'm not sure where that
10·   · · · Q.· · And this -- you'll see towards the     10·   ·redline cross-out of "arts
11·   bottom of this page, there's a section specific    11·   ·organizations" is derived from.
12·   to the courthouse grounds, correct?                12·   · · · ·MR. RETHY:· If that's a -- I
13·   · · · A.· · Right.                                 13·   ·guess maybe we're seeing a danger
14·   · · · Q.· · And do you know who drafted this       14·   ·of informal redlines.· Let me see.
15·   language?                                          15·   · · · ·MR. O'DONNELL:· Yeah.· Okay.
16·   · · · A.· · Mr. O'Donnell drafted it, with the     16·   ·Go ahead.
17·   help of Lisa, our county administrator.            17·   · · · ·MR. RETHY:· Sorry.· Let me
18·   · · · · · · · · · MR. O'DONNELL:· I'm going to     18·   ·take just a minute to get to the
19·   · · · · · · go stand next to Mr. Larson to look    19·   ·bottom of what's going on with the
20·   · · · · · · at his redline version.                20·   ·redline.· Apologies.
21·   · · · · · · · · · MR. RETHY:· Okay.                21·   · · · ·So I think I probably need
22·   · · · · · · · · · MR. O'DONNELL:· I'm just         22·   ·five minutes to get this straight.
23·   · · · · · · going back to the definitions          23·   · · · ·MR. O'DONNELL:· Do you want
24·   · · · · · · section.· You've indicated --          24·   ·to go off the record?
25·   · · · · · · · · · (Court reporter                  25·   · · · ·MR. RETHY:· Yeah.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 27 of 44 PageID #: 859

                                               Page 98                                                  Page 99
·1·   · ·BRENT ALLEN LARSON                              ·1·   · ·BRENT ALLEN LARSON
·2·   · · · ·THE VIDEOGRAPHER:· The time                 ·2·   ·track changes that's attached to
·3·   ·is 12:03 p.m.· Off the record.                    ·3·   ·the order from 2019 that actually
·4·   · · · ·(Off-the-record discussion                  ·4·   ·adopts it.· It's not, I guess,
·5·   · · · · from 12:03 p.m. to                         ·5·   ·clear to me what the -- you know,
·6·   · · · · 12:14 p.m.)                                ·6·   ·what the county views as the
·7·   · · · ·THE VIDEOGRAPHER:· The time                 ·7·   ·authoritative -- you know, as the
·8·   ·is 12:14 p.m.· Back on the record.                ·8·   ·authoritative version with respect
·9·   · · · ·MR. RETHY:· So it appears                   ·9·   ·to those two words.· But it's maybe
10·   ·that there are multiple iterations                10·   ·not the biggest issue in the world.
11·   ·of the 2019 policy that exist.· The               11·   · · · ·MR. O'DONNELL:· I appreciate
12·   ·arts organization language is                     12·   ·that.· I would -- I would say this:
13·   ·included in the version of the 2019               13·   ·If that language is part of
14·   ·policy that's attached to the                     14·   ·approved policy -- that is, arts
15·   ·county's opposition to our motion                 15·   ·organizations -- if that's included
16·   ·for a preliminary injunction.· But                16·   ·in the definitions, its exclusion
17·   ·it's also correct that that                       17·   ·in later version was not
18·   ·language does not, in fact, appear                18·   ·intentional but probably a function
19·   ·in other produced versions.                       19·   ·of the fact that you have, like you
20·   · · · ·It's unclear to me what the,                20·   ·say, more than one version floating
21·   ·you know, what the sort of                        21·   ·around.· That exclusion was never
22·   ·official -- I believe the arts                    22·   ·discussed.· So . . .
23·   ·organization language is on the                   23·   · · · ·MR. RETHY:· Okay.· So --
24·   ·policy that's -- version that's                   24·   · · · ·MR. O'DONNELL:· I'll try to
25·   ·sort of like a redline itself or a                25·   ·see if I can find out how all that
                                              Page 100                                                 Page 101
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · · · · occurred.                              ·2·   BY MR. RETHY:
·3·   BY MR. RETHY:                                      ·3·   · · · Q.· · Correct.· Second page in the
·4·   · · · Q.· · So I guess at least that -- but I'm    ·4·   redline version.
·5·   going to -- but I think that the language we've    ·5·   · · · A.· · Yeah.· At the bottom.
·6·   been discussing, the added language in             ·6·   · · · Q.· · Yeah.
·7·   paragraphs specific to the courthouse grounds,     ·7·   · · · A.· · Okay.· I got you.
·8·   does reflect an actual change as between the       ·8·   · · · Q.· · You see?· The sentence I read is
·9·   2019 and 2020 versions that is not just a          ·9·   the sentence starting, Permits are required.
10·   function of, kind of, like, version control        10·   · · · · · · Do you see that?
11·   issues or anything.                                11·   · · · A.· · Permits are required.· Yes, I got
12·   · · · · · · · · · MR. O'DONNELL:· Okay.· All       12·   you.· Now I'm with you.
13·   · · · · · · right.                                 13·   · · · Q.· · Okay, great.· So it says, Permits
14·   BY MR. RETHY:                                      14·   are required for all uses except no permit is
15·   · · · Q.· · So turning back to this redline        15·   required for use of the area immediately
16·   document, Mr. Larson, I see in the new             16·   surrounding the Confederate memorial for groups
17·   paragraph concerning the courthouse grounds, it    17·   of four or less.
18·   states that, Permits are required for all uses     18·   · · · · · · Correct?
19·   except no permit is required for use of the        19·   · · · A.· · Right.
20·   area immediately surrounding the courthouse        20·   · · · Q.· · So that's different from the
21·   (sic) memorial for groups of four or less.         21·   five-person rule as reflected in the order we
22·   · · · · · · Do you see that?                       22·   discussed earlier, correct?
23·   · · · A.· · Where are you?· Second page?           23·   · · · A.· · Right.
24·   · · · · · · · · · MR. O'DONNELL:· The redline      24·   · · · Q.· · And could you explain how it's
25·   · · · · · · version.                               25·   different?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 28 of 44 PageID #: 860

                                              Page 102                                                 Page 103
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · No.· It seems to be the same, now      ·2·   that's happening.
·3·   that I read it.· Permits are required for all      ·3·   · · · Q.· · So do you remember earlier we were
·4·   uses except no permit is required for use of       ·4·   talking about the -- you know, the whole series
·5·   the area immediately -- the use of the area        ·5·   of potential circumstances involving, like, a
·6·   immediately surrounding the Confederate            ·6·   group of people sitting on the benches around
·7·   memorial.· I think we included the whole           ·7·   the courthouse, correct?
·8·   courthouse grounds.                                ·8·   · · · A.· · Correct.
·9·   · · · Q.· · Correct.· That's what I was seeing     ·9·   · · · Q.· · So is it the case now that,
10·   as the way that this was different from the        10·   effectively, they're not allowed to use those
11·   order.                                             11·   benches at all?
12·   · · · A.· · Right.                                 12·   · · · A.· · No.
13·   · · · Q.· · But now you need a permit to be,       13·   · · · Q.· · Do you need to get a permit for
14·   even if you're one person, on the courthouse       14·   even one person to sit on one of those benches?
15·   grounds, so long as it's not the area              15·   · · · A.· · No.
16·   immediately surrounding the Confederate            16·   · · · Q.· · And why is that not the case?
17·   memorial; is that correct?                         17·   · · · A.· · Because you've got somebody just
18·   · · · A.· · Yes, sir.                              18·   sitting and leaving, you know.· You don't have
19·   · · · Q.· · And what's the reason for that         19·   to have a permit for that.
20·   change?                                            20·   · · · Q.· · But one person sitting on a bench
21·   · · · A.· · Just to keep the safety of the --      21·   and holding the poster that, you know, sets
22·   because there's business going on in the           22·   forth a political opinion, that would be
23·   courthouse.· Not just around the statue, but       23·   prohibited without a permit?
24·   you've got business going on day to day inside     24·   · · · A.· · I mean, we haven't discussed that.
25·   the courthouse.· So not to disrupt any business    25·   I mean, I don't know.
                                              Page 104                                                 Page 105
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · So do you recall who proposed this     ·2·   necessarily require -- one person required, you
·3·   change to the five-person rule?                    ·3·   know, to get a permit when you can have four up
·4·   · · · A.· · Do what, now?                          ·4·   there without impeding the sidewalk or traffic.
·5·   · · · Q.· · Do you recall who proposed this        ·5·   · · · Q.· · But you're saying that even one
·6·   change in the language of the five-person rule?    ·6·   person anywhere on the courthouse grounds
·7·   · · · A.· · The county administrator, I            ·7·   impedes pedestrian traffic?
·8·   believe.                                           ·8·   · · · · · · · · · MR. O'DONNELL:· Object to
·9·   · · · Q.· · And do you recall what explanation     ·9·   · · · · · · form.· You can answer.
10·   was given?                                         10·   · · · A.· · Say again.
11·   · · · A.· · No, I don't.                           11·   · · · Q.· · Are you saying that even one person
12·   · · · Q.· · And did the board vote unanimously     12·   on another part of the courthouse grounds does
13·   to adopt this?                                     13·   impede pedestrian traffic?
14·   · · · A.· · Yes.                                   14·   · · · A.· · Speculative.· It's -- I don't know,
15·   · · · Q.· · And did the board solicit any input    15·   I mean.
16·   from the public regarding the policy before        16·   · · · Q.· · But you're saying that was the
17·   adopting it?                                       17·   basis for the board treating the Confederate
18·   · · · A.· · Not that I remember.                   18·   statue area and the rest of the courthouse
19·   · · · Q.· · And do you have an understanding as    19·   grounds differently; is that correct?
20·   to why the policy is now more lenient with         20·   · · · A.· · I don't know.
21·   respect to the Confederate statue area as          21·   · · · Q.· · So you don't know why the
22·   opposed to other parts of the courthouse           22·   Confederate statue area and the rest of the
23·   grounds?                                           23·   county courthouse grounds are treated
24·   · · · A.· · Because you can fit four people        24·   differently in this regard?
25·   around that statue, and it's just -- it doesn't    25·   · · · A.· · Talking as to what?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 29 of 44 PageID #: 861

                                              Page 106                                                 Page 107
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · Excuse me?                             ·2·   · · · A.· · Where is the 2019?
·3·   · · · A.· · Treated differently in what way?       ·3·   · · · Q.· · I think it's tab 3.
·4·   · · · Q.· · In that you don't need a permit for    ·4·   · · · A.· · Page 3?
·5·   four people or less right around the               ·5·   · · · Q.· · Tab 3.
·6·   Confederate statue, but you do need a permit       ·6·   · · · A.· · Okay.
·7·   for four people or less anywhere else on the       ·7·   · · · Q.· · So if you look at page 2 -- there
·8·   courthouse grounds.                                ·8·   might be a blank page, but the page that is
·9·   · · · A.· · And what is your question about        ·9·   page 2 of 4.
10·   that?                                              10·   · · · A.· · Okay.
11·   · · · Q.· · Why is the Confederate statue area     11·   · · · Q.· · And you see at the bottom, there's
12·   and the rest of the county courthouse grounds      12·   a paragraph called, Denial of Usage, correct?
13·   treated differently?                               13·   · · · A.· · Correct.
14·   · · · A.· · I don't know.                          14·   · · · Q.· · And you see that this says, The
15·   · · · Q.· · So if you look at page 3 of the        15·   county reserves the right to deny applications
16·   redline, the paragraph called, Denial of           16·   for use if the user has previously violated the
17·   Proposed Usage.                                    17·   rules set forth in this policy or if the use
18·   · · · · · · Do you see that?                       18·   would pose health or safety risks.
19·   · · · A.· · I do.                                  19·   · · · · · · Correct?
20·   · · · Q.· · And so this paragraph now, you         20·   · · · A.· · That's right.
21·   know, adds some language that wasn't previously    21·   · · · Q.· · And that's the entirety of that
22·   in the -- you know, in the 2019 policy, right?     22·   paragraph, correct?
23·   · · · A.· · I don't know.· I wasn't there in       23·   · · · A.· · Correct.
24·   2019.                                              24·   · · · Q.· · And now if you look at the newly
25·   · · · Q.· · Then let's look at the 2019 policy.    25·   adopted policy -- you can look at the clean
                                              Page 108                                                 Page 109
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   version.· Do you see on page 3 of the clean        ·2·   · · · A.· · I do.
·3·   version there's a paragraph called, Denial of      ·3·   · · · Q.· · What's your understanding of a
·4·   Proposed Usage?                                    ·4·   time, place, and manner restriction?
·5·   · · · A.· · Yes.                                   ·5·   · · · A.· · Just what it says, the time, the
·6·   · · · Q.· · And would you agree that that          ·6·   place, and the manner they're going -- you
·7·   paragraph corresponds to the paragraph in the      ·7·   know, let's see.· The time and the manner
·8·   2019 policy?                                       ·8·   they're going to hold their event.· And make
·9·   · · · A.· · Yes.                                   ·9·   sure there's not any competing events at the
10·   · · · Q.· · And you would agree that there's       10·   same time.
11·   additional language that's been added to that      11·   · · · Q.· · So it says that the county reserves
12·   paragraph as of this -- this new policy that       12·   this right to impose these restrictions.· Would
13·   was adopted by the board on January 4th,           13·   that be -- so who at the county would actually
14·   correct?                                           14·   determine those restrictions in the event the
15·   · · · A.· · That's correct.                        15·   county sought to exercise this right?
16·   · · · Q.· · So who drafted this new language?      16·   · · · A.· · The administrator.
17·   · · · A.· · Mr. O'Donnell drafted it, I            17·   · · · Q.· · And --
18·   believe.· Between him and the county               18·   · · · A.· · And the sheriff.
19·   administrator.                                     19·   · · · Q.· · And what factors would they
20·   · · · Q.· · So in this paragraph, it says, The     20·   consider?
21·   county reserves the right to deny applications     21·   · · · A.· · Competing events.· I mean, that's
22·   or impose reasonable time, place, and manner       22·   what I know of.· That's a question for them,
23·   restrictions in granting a permit, depending on    23·   really, since I have no part of the decision
24·   the nature of the proposed use.                    24·   process whether to deny an application.
25·   · · · · · · Do you see that?                       25·   Competing events, holidays.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 30 of 44 PageID #: 862

                                              Page 110                                                 Page 111
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · Q.· · And so then later in the paragraph,    ·2·   · · · Q.· · And so what would you consider if
·3·   it says, In the event an applicant is denied a     ·3·   you received an appeal?
·4·   permit or if a permittee objects to any use        ·4·   · · · A.· · Well, every situation is unique,
·5·   restriction required by the county                 ·5·   so, I mean, you really would -- it's hard to
·6·   administrator, the applicant or permittee may      ·6·   say when you've got every different --
·7·   appeal the denial or restriction to the            ·7·   different -- make sure each -- each case is
·8·   Lafayette County Board of Supervisors by filing    ·8·   unique and different.· I can't possibly say
·9·   a written appeal with the county administrator     ·9·   what I would consider without knowing the
10·   within 10 days of the denial or grant of the       10·   circumstance.
11·   permit with restrictions.                          11·   · · · Q.· · So you would consider it on a
12·   · · · · · · Correct?                               12·   case-by-case basis?
13·   · · · A.· · Right.                                 13·   · · · A.· · That's right.
14·   · · · Q.· · And this appeal process is new as      14·   · · · Q.· · And you would just use your
15·   of the adoption of this policy, correct?           15·   judgment to make that determination?
16·   · · · A.· · Yes.                                   16·   · · · A.· · Right.
17·   · · · Q.· · And what's your understanding of       17·   · · · Q.· · And do you have an understanding of
18·   how that appeal process will work?                 18·   why the board decided to adopt this appeal
19·   · · · A.· · I've never done one, so I don't        19·   process?
20·   know, other than what it says in the --            20·   · · · A.· · Just to give the applicant a fair
21·   · · · Q.· · So who would decide the appeal?        21·   shot at letting the board hear it, hear their
22·   · · · A.· · The board of supervisors.              22·   case.
23·   · · · Q.· · And that includes yourself,            23·   · · · Q.· · If there was an appeal, when would
24·   correct?                                           24·   the board consider it?
25·   · · · A.· · Yes.                                   25·   · · · A.· · 10 days after the denial, I
                                              Page 112                                                 Page 113
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   believe.                                           ·2·   Signs?
·3·   · · · Q.· · So it says it has to be filed          ·3·   · · · A.· · Right.
·4·   within 10 days, correct?                           ·4·   · · · Q.· · And then you'll see that there's an
·5·   · · · A.· · Right.                                 ·5·   added word, where the word "flag" is added.
·6·   · · · Q.· · And so are you saying the board        ·6·   · · · A.· · Right.
·7·   would consider it immediately upon filing?         ·7·   · · · Q.· · And do you understand why that word
·8·   · · · A.· · Yes.                                   ·8·   was added?
·9·   · · · Q.· · And so you would expect the board      ·9·   · · · A.· · No, I don't.
10·   to make a decision the same day that the appeal    10·   · · · Q.· · So was that addition discussed when
11·   was filed?                                         11·   this policy was adopted?
12·   · · · A.· · No.                                    12·   · · · A.· · No, it was not discussed.
13·   · · · Q.· · When would the board make a            13·   · · · Q.· · Do you agree with that policy
14·   decision?                                          14·   change, looking at it now?
15·   · · · A.· · I don't know.                          15·   · · · A.· · Yes, I do.
16·   · · · Q.· · There's no -- there's nothing in       16·   · · · Q.· · And can you explain why?
17·   the policy that defines the timing by which the    17·   · · · A.· · Because it's a -- a flag.· It can
18·   board has to make a decision, correct?             18·   be -- obstruct someone's view or, you know,
19·   · · · A.· · Correct.                               19·   it's just -- it's just not fair for one person
20·   · · · Q.· · So in a -- if you go down to the       20·   or 10 people -- however -- to have flags to
21·   last page -- or the second-to-last page of the     21·   obstruct view -- in my opinion, to obstruct
22·   redline document.                                  22·   someone's view.
23·   · · · A.· · Okay.                                  23·   · · · Q.· · So is it your understanding that
24·   · · · Q.· · You'll see that the paragraph          24·   this policy now prohibits bringing flags onto
25·   called, Signs -- you know, with the header,        25·   the courthouse grounds altogether?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 31 of 44 PageID #: 863

                                              Page 114                                                 Page 115
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   · · · A.· · Yes.                                   ·2·   wood, plastic.
·3·   · · · · · · · · · (Court reporter                  ·3·   · · · Q.· · And then it says, unless such
·4·   · · · · · · · · · ·clarification.)                 ·4·   object is one-fourth inch or less in thickness
·5·   · · · A.· · Altogether?· No.                       ·5·   and two inches or less in width, etcetera,
·6·   · · · Q.· · So in what way does it not?            ·6·   correct?
·7·   · · · A.· · I don't know.                          ·7·   · · · A.· · Right.
·8·   · · · Q.· · So why did you change your answer      ·8·   · · · Q.· · So flags are -- flags are permitted
·9·   from the first to the second time --               ·9·   so long -- this just regulates the dimensions
10·   · · · A.· · I thought it was around the            10·   of the flagpole, essentially?
11·   monument, but I don't see something                11·   · · · A.· · Right.
12·   identifying -- identifying that.· It's going to    12·   · · · Q.· · And you previously said that you
13·   be on a metal, lumber, wood or plastic -- okay.    13·   agreed with this because -- because flags can
14·   It's going to be on a piece of wood or lumber.     14·   obstruct view.· But that doesn't -- whether a
15·   The flag will be on a piece of lumber or wood.     15·   flag obstructs a view isn't a function of the
16·   And what was your question?· I've lost it          16·   width or the dimensions of a flagpole, correct?
17·   reading through this -- again?                     17·   · · · A.· · Do what, now?· Say again.
18·   · · · Q.· · I was asking whether it's your         18·   · · · Q.· · Whether or not a flag obstructs the
19·   understanding that this prohibits bringing         19·   view doesn't depend on how thick the flagpole
20·   flags onto the county courthouse grounds.          20·   is, correct?
21·   · · · A.· · No.                                    21·   · · · A.· · Right.
22·   · · · Q.· · Could you explain your                 22·   · · · Q.· · So under this policy, you could
23·   understanding of what it does prohibit?            23·   still have flags that obstruct view, correct?
24·   · · · A.· · Poles or lumber, wood that go on --    24·   · · · A.· · Right.
25·   that the flag goes on.· It prohibits lumber or     25·   · · · Q.· · So I'm going to attempt to share my
                                              Page 116                                                 Page 117
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   screen to play a video.· I've never really done    ·2·   · · · Q.· · And could you describe it?
·3·   this before, so it might not work, or you might    ·3·   · · · A.· · It shows a picture of the
·4·   see, like, other weird stuff on my screen, but     ·4·   courthouse with some kind of festival, it looks
·5·   hopefully not.                                     ·5·   like, a festival in Oxford.· I can't recall it.
·6·   · · · · · · · · · MR. O'DONNELL:                   ·6·   · · · Q.· · Is it -- is it fair to say this
·7·   · · · · · · (Indiscernible.)                       ·7·   might be the Double Decker Arts Festival?
·8·   BY MR. RETHY:                                      ·8·   · · · A.· · Double Decker, yeah.· That's what
·9·   · · · Q.· · But let me know if -- so can you       ·9·   it looks like.
10·   see -- do you see a video window?                  10·   · · · Q.· · And so this shows some people and
11·   · · · A.· · No, I don't.                           11·   some booths and tents and so forth on the
12·   · · · · · · · · · MR. O'DONNELL:· Do you see       12·   courthouse grounds, correct?
13·   · · · · · · the courthouse?                        13·   · · · A.· · Right.
14·   · · · · · · · · · THE WITNESS:· Yes.               14·   · · · Q.· · And is this a use that might be
15·   · · · · · · · · · MR. O'DONNELL:· He sees the      15·   permitted under the policies as they currently
16·   · · · · · · courthouse.                            16·   stand, or is this contrary to the current
17·   · · · A.· · I thought you meant -- yes, I see      17·   policies?
18·   it.· I'm sorry.                                    18·   · · · A.· · I don't know.· I do not know how
19·   · · · Q.· · So, now, is the video playing?         19·   they treat special events.· We haven't had one
20·   · · · A.· · It is.                                 20·   since I've been in office.
21·   · · · · · · · · · (Video played.)                  21·   · · · Q.· · I'm no longer sharing the screen,
22·   BY MR. RETHY:                                      22·   correct?
23·   · · · Q.· · And do you recognize what this         23·   · · · · · · · · · MR. O'DONNELL:· Correct.
24·   video is showing?                                  24·   · · · A.· · Right.
25·   · · · A.· · Yes, I do.                             25·   · · · Q.· · You haven't had special events.· Is

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 32 of 44 PageID #: 864

                                              Page 118                                                 Page 119
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   that because of COVID?                             ·2·   BY MR. RETHY:
·3·   · · · A.· · Yes.· That's right.                    ·3·   · · · Q.· · So, Mr. Larson, we talked about
·4·   · · · Q.· · But prior to COVID, there were         ·4·   recently this latest version of the policy that
·5·   events that involved use of the county             ·5·   was adopted at the meeting on January 4th,
·6·   courthouse grounds, right?                         ·6·   right?
·7·   · · · A.· · Yes, like Double Decker did. I         ·7·   · · · A.· · Right.
·8·   don't know what else you might be referring to.    ·8·   · · · Q.· · And we talked about this paragraph
·9·   · · · Q.· · Have you ever attended Double          ·9·   concerning the courthouse grounds -- this new
10·   Decker Arts Festival?                              10·   paragraph concerning the courthouse grounds and
11·   · · · A.· · I have.                                11·   the added language in the
12·   · · · Q.· · And do you recall what year or         12·   denial-of-proposed-use paragraph, correct?
13·   years you might have attended it?                  13·   · · · A.· · Right.
14·   · · · A.· · I don't.                               14·   · · · Q.· · And you testified that those
15·   · · · · · · · · · MR. RETHY:· So let's go off      15·   paragraphs were written by Mr. O'Donnell and
16·   · · · · · · the record.· I might be done, but I    16·   Ms. Carwyle; is that correct?
17·   · · · · · · just want to check my notes.· So if    17·   · · · A.· · Yeah.· I'm under the assumption
18·   · · · · · · you give me five minutes.              18·   that's correct.· I never have asked.
19·   · · · · · · · · · THE WITNESS:· Okay.              19·   · · · Q.· · And do you know whether any of
20·   · · · · · · · · · THE VIDEOGRAPHER:· The time      20·   those -- any of the language in those
21·   · · · · · · is 12:46 p.m.· Off the record.         21·   paragraphs was -- was put into this policy in
22·   · · · · · · · · · (Recess from 12:46 p.m. to       22·   response to this lawsuit?
23·   · · · · · · · · · ·12:53 p.m.)                     23·   · · · A.· · No, it was not.
24·   · · · · · · · · · THE VIDEOGRAPHER:· The time      24·   · · · Q.· · And how do you know that?
25·   · · · · · · is 12:53 p.m.· Back on the record.     25·   · · · A.· · Because we looked over the changes
                                              Page 120                                                 Page 121
·1·   · · · · · · · BRENT ALLEN LARSON                   ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   to begin with and corresponded with                ·2·   · · · Q.· · For instance, language regarding
·3·   Mr. O'Donnell.                                     ·3·   reasonable time, place, and manner
·4·   · · · Q.· · And how did that lead you to           ·4·   restrictions.
·5·   conclude that this language was not added in       ·5·   · · · A.· · Right.
·6·   response to this lawsuit?                          ·6·   · · · Q.· · Was that language put in place by
·7·   · · · · · · · · · MR. O'DONNELL:· Object to        ·7·   the sheriff?
·8·   · · · · · · form.· You can answer.                 ·8·   · · · · · · · · · MR. O'DONNELL:· Object to
·9·   · · · A.· · Because it was -- say it again,        ·9·   · · · · · · form.· You can answer.
10·   now.· I lost you.                                  10·   · · · A.· · I'm going to say that's placed by
11·   · · · Q.· · So what's the basis for your           11·   Mr. O'Donnell.
12·   assertion that this language wasn't added into     12·   · · · Q.· · And you don't know the specific
13·   the policy in reaction to this lawsuit?            13·   reason why Mr. O'Donnell included that
14·   · · · A.· · I just know it wasn't.· I mean,        14·   language, correct?
15·   it's -- no one -- I think -- let me look and       15·   · · · A.· · Correct.· Well, I mean, it's pretty
16·   see.                                               16·   self-explanatory, time, place, and manner --
17·   · · · · · · We did it on the advice of the         17·   what time, the place, and the manner you're
18·   sheriff.· It was already done in June and July     18·   doing it.· I mean, holiday or whatever was my
19·   before -- it was done in June and July upon the    19·   understanding.
20·   advice of the sheriff.                             20·   · · · Q.· · Are you aware that the phrase,
21·   · · · Q.· · Right.· But there's new language       21·   "time, place, and manner restriction" has a
22·   that is new as of this document, which is          22·   specific meaning in First Amendment law?
23·   dated -- which came into existence later than      23·   · · · A.· · Do what, now?
24·   June and July, correct?                            24·   · · · Q.· · That the phrase "time, place, and
25·   · · · A.· · Right.                                 25·   manner restriction" has a specific meaning in

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 33 of 44 PageID #: 865

                                                       Page 122                                                 Page 123
·1·   · · · · · · · BRENT ALLEN LARSON                            ·1·   · · · · · · · BRENT ALLEN LARSON
·2·   First Amendment law?                                        ·2·   language, right?
·3·   · · · A.· · No.                                             ·3·   · · · A.· · Do what?
·4·   · · · Q.· · Going back to the previous page in              ·4·   · · · Q.· · You did not write that language
·5·   the courthouse grounds paragraph:· The use of               ·5·   yourself, right?
·6·   the courthouse exterior grounds, defined to                 ·6·   · · · A.· · No, I didn't.
·7·   include the outside areas contiguous to the                 ·7·   · · · Q.· · And so that's just your
·8·   circuit courthouse and the area encompassing                ·8·   interpretation of why that language would have
·9·   the Confederate memorial, is limited given that             ·9·   been included, right?
10·   it is primarily a place of court business.
                                                                  10·   · · · A.· · Right.
11·   · · · · · · Do you see that language?
                                                                  11·   · · · · · · · · · MR. RETHY:· I don't have any
12·   · · · A.· · Uh-huh.
                                                                  12·   · · · · · · further questions.
13·   · · · Q.· · And do you know who wrote that?
                                                                  13·   · · · · · · · · · MR. O'DONNELL:· I don't have
14·   · · · A.· · Do I know who wrote that?· It's
                                                                  14·   · · · · · · any questions.
15·   going to be -- no, I don't.· I was going to
                                                                  15·   · · · · · · · · · THE VIDEOGRAPHER:· This
16·   say -- I don't know.
                                                                  16·   · · · · · · concludes today's deposition.· The
17·   · · · Q.· · And so you don't know why that
18·   language was inserted into here specifically,               17·   · · · · · · time is 1:00 p.m.· Off the record.
19·   correct?                                                    18·   · · · · · · · · · (The deposition of BRENT
20·   · · · A.· · It was because of -- I lost my                  19·   · · · · · · · · · ·ALLEN LARSON concluded at
21·   place here.· Okay.· I got it.· Because the                  20·   · · · · · · · · · ·1:00 p.m. Central Standard
22·   court carries on court and everything else,                 21·   · · · · · · · · · ·Time.)
23·   business with the county.· They have trials and             22·   · · ·*· · *· · *· · *· · *· · *· · *· · *
24·   everything else, circuit clerk.                             23
25·   · · · Q.· · Well, you didn't write this                     24
                                                       Page 124
·1· · · · · · · · BRENT ALLEN LARSON
·2· · · · · · ·REPORTER'S CERTIFICATE
·3· · · · · · I, Greta H. Duckett, Certified Court
·4· Reporter, Registered Professional Reporter, and
·5· Certified Realtime Reporter, hereby certify
·6· that on Thursday, January 14, 2021, I reported
·7· the remote deposition of BRENT ALLEN LARSON,
·8· who was first duly sworn or affirmed to speak
·9· the truth in the matter of the foregoing cause,
10· and that the pages herein contain a true and
11· accurate transcription of the examination of
12· said witness by counsel for the parties set out
13· herein.
14· · · · · · I further certify that I am neither of
15· kin nor of counsel to any of the parties to
16· said cause, nor in any manner interested in the
17· results thereof.
18· · · · · · This 27th day of January, 2021.
19
20
21· __________________________________________
· · GRETA H. DUCKETT, RPR, CRR, CVR-S, RVR-M-S
22· ACCR-12, GCCR-2891, MCCR-1945, TNLCR-671
23
24



                                  TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 34 of 44 PageID #: 866

                                                                                                Index: 1..amendment
                                                                       Absolutely 17:19           agree 71:3,15,20
            1                      2                        4           85:19                      83:22 85:17 108:6,10
                                                                                                   113:13
                                                                       access 39:2,6
1 15:15,18 70:10,21,   2 23:14,15 87:3 107:7,   4 15:25 41:25 42:3                                agreed 25:10 115:13
 24                     9                        89:22 91:11 107:9     achieved 82:19
                                                                                                  ahead 97:16
10 10:25 20:18,25      20 21:25 22:3 46:12,     41 42:2 63:19          ACLU 10:4
 21:23,24 23:12 29:8    19 89:15 90:25                                                            alderman 68:25 69:4
                                                42 77:5                action 63:14 91:15
 41:14 78:7,8 110:10                                                                              Allen 8:1 9:1 10:1,13
                       2019 15:25 90:8,12                              actions 74:13
 111:25 112:4 113:20                            423 12:6                                           11:1 12:1,3 13:1 14:1
                        95:7 97:5,8 98:11,13
10:01 41:18,19          99:3 100:9 106:22,      43 78:7                activities 18:17            15:1 16:1 17:1 18:1
                        24,25 107:2 108:8                                                          19:1 20:1 21:1 22:1
10:12 41:20,22                                  44 27:16 30:14 46:15   activity 17:17 18:2,5,      23:1 24:1 25:1 26:1
                       2020 16:18,19,20          64:25                  18 53:9
11 79:13,23                                                                                        27:1 28:1 29:1 30:1
                        17:3 18:12,17,24                               actual 53:15 62:18          31:1 32:1 33:1 34:1
                                                4th 108:13 119:5
11:05 41:13             19:5,21 20:2 74:8                               100:8                      35:1 36:1 37:1 38:1
                        80:22 89:16 90:12,25                                                       39:1 40:1 41:1 42:1
11:10 41:14             95:7 100:9                                     added 100:6 108:11
                                                            5                                      43:1 44:1 45:1 46:1
11:11 76:23,24                                                          113:5,8 119:11             47:1 48:1 49:1 50:1
                       2021 9:15 89:22                                  120:5,12
11:20 76:25 77:3        91:11 93:15             5 49:15,16                                         51:1 52:1 53:1 54:1
                                                                       adding 90:6                 55:1 56:1 57:1 58:1
11:41 89:4,5           20th 92:17               5:00 53:21 54:3 57:7                               59:1 60:1 61:1 62:1
                                                5:15 58:22             addition 113:10             63:1 64:1 65:1 66:1
11:49 89:6,8           27 75:15
                                                                       additional 67:2 68:4        67:1 68:1 69:1 70:1
11th 39:19             28 80:21                 5:30 57:18                                         71:1 72:1 73:1 74:1
                                                                        108:11
                       28th 80:8                                                                   75:1 76:1 77:1 78:1
12 12:16 79:15,24                                                      address 11:25 12:4
                                                            6                                      79:1 80:1 81:1 82:1
120 85:11,22                                                           addressed 47:12             83:1 84:1 85:1 86:1
                                   3                                                               87:1 88:1 89:1 90:1
12:03 98:3,5                                    6 68:10,11             adds 106:21                 91:1 92:1 93:1 94:1
12:14 98:6,8           3 15:16 27:17,18         640 52:8               adjourn 14:10               95:1 96:1 97:1 98:1
                        30:16 106:15 107:3,                                                        99:1 100:1 101:1
12:46 118:21,22                                                        administrator 31:16
                        4,5 108:2                                                                  102:1 103:1 104:1
                                                            7           34:24 41:8 43:6,13
12:53 118:23,25                                                                                    105:1 106:1 107:1
                       30 8:22 14:23 49:24                              45:9 47:22 48:14           108:1 109:1 110:1
13 72:15 73:7 90:18     50:18,23 51:20          7 72:16,17              51:14 94:14 96:17          111:1 112:1 113:1
 93:23                  52:12,19 53:6,15,20                             104:7 108:19 109:16        114:1 115:1 116:1
                        54:2 55:17,21 56:17,                            110:6,9                    117:1 118:1 119:1
136 12:6                                                    8
                        20 57:7,21,22 58:7,                                                        120:1 121:1 122:1
14 49:22 51:13 90:20    15 59:3,14,19 60:3,5,                          administrators
                                                                        86:16                      123:1,19
 94:20                  20 61:19,22 62:2        8 75:15,16
                        63:11 64:20 65:4,8,                            admissible 8:20            allowed 32:4,13 33:7
14th 9:15                                                                                          56:11 103:10
                        20 73:6                             9
15 74:8                                                                adopt 104:13 111:18
                       30-minutes-before-                                                         allowing 29:12
16 15:12               dusk 62:25               9 68:9 77:6,7          adopted 89:21 91:11
                                                                        94:16 96:8 107:25         altogether 113:25
17 15:13               31 49:14                 9:13 9:17               108:13 113:11 119:5        114:5

17th 75:21             34 79:12                                        adopting 95:18             amend 17:8 23:24
                                                            A           104:17                     24:21 25:11
18 15:13               38655 12:7
                                                                       adoption 27:2              amended 27:14
19 15:13               3:20-cv-224-nbb-rp       a.m. 9:17 41:18,19,                                30:5,19
                        9:14                                            110:15
1:00 123:17,20                                   20,22 76:23,24,25
                                                 77:3 89:4,5,6,8       adopts 99:4                amendment 17:11,
                                                                                                   14 25:14 26:20 27:2
                                                absent 50:11,13        advice 120:17,20            29:9 40:18 50:17
                                                                                                   121:22 122:2



                               TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 35 of 44 PageID #: 867

                                                                                       Index: amounted..citizens
amounted 35:18          aspect 14:25           backtrack 61:6           112:6,9,13,18           23
 36:21
                        assertion 120:12       barricade 75:9          board's 37:5 91:11      busy 52:3
Ann 72:25 73:9,11,13                                                    93:14
                        assist 82:4            barricaded 74:20,25
Antonow 68:15,22                                75:5                   booths 117:11                     C
                        association 8:5
anymore 29:9                                   barricading 74:14       bottle 41:10
                        assume 78:2                                                            calculate 62:2
anytime 63:10                                  Bartlett 9:24           bottom 28:11 96:11
                        assuming 73:3                                                          call 71:18 72:2
                                                                        97:19 101:5 107:11
Apologies 97:20                                based 45:10 53:16
                        assumption 119:17                                                      called 15:21 71:25
                                                90:2                   break 41:10 76:19
appeal 49:8,9,12                                                                                106:16 107:12 108:3
                        athletic 83:10
 110:7,9,14,18,21                              basically 26:9          Brent 8:1 9:1,8 10:1,    112:25
 111:3,18,23 112:10     attached 86:23 87:9                             13 11:1 12:1,3 13:1
                                               basis 21:9 44:22                                calls 22:6 80:12,21
                         98:14 99:2                                     14:1 15:1 16:1 17:1
appears 98:9                                    105:17 111:12
                                                                        18:1 19:1 20:1 21:1    carries 122:22
                        attachments 85:3        120:11
applicable 96:5                                                         22:1 23:1 24:1,20
                        attempt 115:25         begin 120:2              25:1 26:1 27:1 28:1    Carwyle 13:10 75:20
applicant 110:3,6                                                       29:1 30:1 31:1 32:1     119:16
 111:20                 attended 118:9,13      behalf 10:8 11:15        33:1 34:1 35:1 36:1    case 8:24 9:13 47:11
application 31:16       attorney 9:23          belief 21:9 59:16        37:1 38:1 39:1 40:1     56:25 103:9,16
 48:15 49:21 109:24                                                     41:1 42:1 43:1 44:1     111:7,22
                        August 80:8,21         believing 91:24          45:1 46:1 47:1 48:1
applications 49:7                                                       49:1 50:1 51:1 52:1    case-by-case
                        author 70:14 74:16     bench 29:2 103:20
 107:15 108:21                                                          53:1 54:1 55:1 56:1     111:12
                        authoritative 99:7,8   benches 28:14,19         57:1 58:1 59:1 60:1
applied 31:20 35:3                                                                             Catarina 76:5
                                                30:17,22 32:15 46:22    61:1 62:1 63:1 64:1
 55:5 62:12             authority 36:12         47:2,6 103:6,11,14      65:1 66:1 67:1 68:1    catch 93:10
                         75:13
apply 29:20 60:14                                                       69:1 70:1 71:1 72:1
                                               biggest 99:10                                   Central 123:20
 61:4                   authorized 78:4                                 73:1 74:1 75:1 76:1
                                               bill 11:20               77:1 78:1 79:1 80:1    chancellor 83:9
applying 37:5 60:13     avoiding 39:12
                                               binder 11:22 13:22       81:1 82:1 83:1 84:1
approve 49:20           aware 48:9,13 50:25                                                    change 25:13,21
                                                15:17                   85:1 86:1 87:1 88:1
 67:15,16,18             62:22,24 67:4 83:25                                                    28:17,22 100:8
                                                                        89:1 90:1 91:1 92:1
                         88:7 121:20           bit 22:8                                         102:20 104:3,6
approved 90:2 92:13                                                     93:1 94:1 95:1 96:1
                                                                                                113:14 114:8
 99:14                  awareness 16:13        black 69:22              97:1 98:1 99:1 100:1
                                                                        101:1 102:1 103:1      charge 87:13,23 88:4
approving 93:16,21                             blank 107:8              104:1 105:1 106:1
 95:5                               B                                                          charged 85:11,22
                                               block 25:18 38:25        107:1 108:1 109:1
                                                                                                88:9
approximately 9:16                              39:5,25 40:10 43:21     110:1 111:1 112:1
 13:4 52:8 75:2 85:10   B-11 39:20              44:9                    113:1 114:1 115:1      chat 15:16
                                                                        116:1 117:1 118:1
April 73:8,11,15        B-2 65:2               blockaded 74:21                                 check 59:7 60:10,11
                                                                        119:1 120:1 121:1
                                                                                                118:17
area 24:24 25:3 40:10   B-20 40:4 46:16        blocking 39:12 41:2      122:1 123:1,18
 42:21,23 43:17                                                                                chosen 40:15,23
                        B-3 28:10              blocks 44:16,20         briefly 88:25
 63:17,22,23,24 64:2,                                                                          circuit 122:8,24
 4,8,12,16 100:20       B-4 38:12              blue 79:19              bringing 113:24
 101:15 102:5,15                                                        114:19                 circumstance 36:19
                        back 14:10 29:6        board 12:9 14:20                                 111:10
 104:21 105:18,22        30:13,16 36:8 40:3                            brought 69:17
 106:11 122:8                                   15:5,7,9,10 19:3
                         41:13,22 46:15,16      30:25 47:9 49:6 50:6                           circumstances
                                                                       budget 66:23,24
areas 122:7              58:15 61:14 63:19      62:4 66:21 75:12                                11:12 63:8 77:25
                                                                        67:10,11,13,14,16
                         64:24 73:3 77:3        80:3 89:21 91:14                                87:13 103:5
arguing 32:18                                                           68:2 75:14
                         88:17 89:8 90:23       92:13 93:15,21 94:16                           citizen 96:2,5
arts 95:11,25 96:6       91:23 96:23 97:4       95:17 104:12,15        business 11:14,15
 97:10 98:12,22 99:14    98:8 100:15 118:25     105:17 108:13 110:8,    14:22 25:19 57:3       citizens 69:17,22
 117:7 118:10            122:4                  22 111:18,21,24         102:22,24,25 122:10,    70:10 71:4,10



                                 TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 36 of 44 PageID #: 868

                                                                                                 Index: city..defines
city 11:14 68:25 69:4,    80:13 81:4,8 82:11,     conversations             23:6 26:24 27:3         culminate 93:24
 8,20 79:10 81:21,23      12,14,20 87:25 88:2,     19:19 20:14 22:10        31:16 34:24 37:19,22
                                                                                                    current 22:19 48:18
 82:8 83:11 85:7,12,      6                        37:17 62:19              38:2,19 39:2,6 41:8
                                                                                                     78:5,23 117:16
 24                                                                         43:5,12 45:8 46:22
                         conclude 120:5           conveyed 56:14
                                                                            47:22 48:14 51:14
Civil 8:23
                         concluded 123:19         correct 20:12 23:25       52:9 67:3 69:20 71:5                D
clarification 97:2                                 24:2,13,14 25:7,8        73:25 81:21,24
                         concludes 123:16                                   85:10,13,24 87:5
 114:4                                             26:22 27:4,22,23                                 danger 97:13
                         conditions 55:8           28:10,15,24,25 29:2,     94:14 96:17 99:6
clarify 93:4,8,12                                                           104:7 105:23 106:12     dark 79:2
                                                   14,15,17,18 36:14,22
                         conduct 33:22                                      107:15 108:18,21
clarity 89:11                                      37:17 38:24 39:3,7,8,                            date 9:14 15:24 49:22
                         Conerly 72:25 73:9,       13 40:20,21 42:7,10,     109:11,13,15 110:5,      89:15 90:25 92:17
classify 38:16                                     21,22 43:10,12,23        8,9 114:20 118:5
                          11,13
classifying 22:14                                  44:3,20 45:14 49:2,      122:23                  dated 120:23
                         Confederate 18:22         24 50:8,11 53:17,18,
clean 107:25 108:2        19:4,20,25 20:15                                 county's 98:15           dates 91:25
                                                   21 55:17,18 58:16
                          24:24 42:16 43:10,18     62:5 63:15,17 65:21     couple 88:23             David 10:7 83:19
clear 59:14,18 99:5
                          45:11 63:17,21 64:3,     68:16 73:2,10 74:9                                88:14 89:23
clerk 122:24              8,11,15,16,18 69:18                              court 8:13 9:11 10:11
                                                   76:5 77:20,21 78:12,                             day 53:6,12 59:15
                          71:3 73:2 74:20                                   11:8,9,14,17 57:2,4
closed 50:23 55:21,                                13,16,17 79:21,22                                 79:2 102:24 112:10
                          78:14 101:16 102:6,                               61:13,16 96:25 114:3
 23,24,25 56:8 61:18                               80:3,4,20 82:8,9,22,
                          16 104:21 105:17,22                               122:10,22               days 49:22 51:13
 65:20,25 66:5                                     24 84:20,21 86:5,12,
                          106:6,11 122:9                                                             58:23 110:10 111:25
                                                   17,18,25 87:10,11       courthouse 18:23
closes 56:10             confused 92:3             95:12,13 96:8,12         23:25 24:23 25:16,19     112:4
closure 49:23 50:18                                98:17 101:3,18,22        26:25 28:4,12,23
                         connection 16:6                                                            deal 67:2
 51:20 55:16,19 60:15                              102:9,17 103:7,8         29:13 30:21 31:19
 62:25 66:11             consideration 70:4,       105:19 107:12,13,19,     32:4 33:16,18 34:4,     death 17:18
                          7                        22,23 108:14,15          14 35:4,17 36:9
cloudy 54:23 55:2                                                                                   decide 35:11,12
                                                   110:12,15,24 112:4,      37:20,23 38:2,17,19
                         constituent 69:6                                                            47:25 51:15 110:21
coherently 14:2                                    18,19 115:6,16,20,23     39:2,6,18 40:8 42:15
                          70:14                    117:12,22,23 119:12,     43:4,20,23 44:6,15      decided 14:20
commentary 92:6          constituents 19:18,       16,18 120:24 121:14,     45:17,22 46:22 49:23     111:18
communications            20 20:7,15 21:10,13,     15 122:19                50:18,22 52:5 55:16,
                                                                                                    decides 34:21,24
 22:17                    16 22:18 23:4 76:8                                20 56:12,17 60:19
                                                  correctly 86:2                                     35:4
                                                                            61:18 63:11,16 64:5,
community 62:8,10        constitute 46:7          corresponded              11,22 65:5,16,18        deciding 35:16 70:4
company 11:5             consult 75:11             120:2                    66:7,11 67:3 69:18       72:6,10
                                                                            80:14 81:21 85:13
compare 90:11            content 20:4,5,10        correspondence                                    decision 22:25
                                                                            96:12 100:7,17,20
                          24:18 91:20              22:6                                              35:22,23 36:3 41:5
comparison 90:7,14                                                          102:8,14,23,25 103:7
                                                                                                     45:9 47:15,16 48:6
 94:19 95:7              contested 12:20          corresponds 108:7         104:22 105:6,12,18,
                                                                                                     49:3 75:8 109:23
                                                                            23 106:8,12 113:25
competing 109:9,21,      contiguous 122:7         cost 87:6                 114:20 116:13,16
                                                                                                     112:10,14,18
 25                                               counsel 9:18 14:13        117:4,12 118:6          decisions 23:6,10
                         continue 14:24
                          34:16 71:12              89:17,19                 119:9,10 122:5,6,8
complete 60:15                                                                                      Decker 117:7,8
                         contrary 117:16          Counselors 8:3           courtroom 8:21            118:7,10
comply 58:13 59:11
 87:20                                            count 58:15 95:25        cover 52:25 69:8         dedicated 87:6
                         control 100:10
comport 59:10                                      96:7
                         conventionally                                    COVID 118:2,4            defendant 89:17,19
composite 64:25           89:12                   counterfeit 11:19        COVID-19 8:8             define 46:6
 79:18                                            counterfeit-money
                         conversation 32:16,                               criteria 37:10 48:5      defined 51:24 54:21
con 71:12                 17,24 33:2,4,7,17,21,    11:18
                                                                                                     122:6
                          24 34:5,22 35:18,24                              cross-out 97:10
concerns 17:15,16,                                county 9:9 10:9 12:6,
                          36:3,21 37:12 62:21                                                       defines 51:25 112:17
 20,22 18:9,11 52:3                                9 15:6 16:14 18:5,23    crushed 11:6



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 37 of 44 PageID #: 869

                                                                                      Index: definition..facility
definition 97:7         differently 105:19,      documents 11:22           75:19,24 76:4,16         17,18 41:25 42:3
                         24 106:3,13              13:21 89:10,13           79:20,25 80:2,5,17       49:15,16 68:10,11
definitions 95:10
                                                                           82:24 84:8,17 85:2       72:16,17 75:15,16
 96:23 97:5 99:16       dimensions 115:9,        Double 117:7,8
                                                                           86:24 88:15,17 89:17     77:6,7 78:7,8 79:13,
                         16                       118:7,9
denial 54:2 106:16                                                                                  15 90:18,20 93:23
                                                                          emotionally 85:11,
 107:12 108:3 110:7,    directly 76:13 83:4,7    drafted 92:12 96:14,                               94:20
                                                                           22
 10 111:25               87:14 88:5,9             16 108:16,17
                                                                                                   Exhibits 79:23
                                                                          encompassing
denial-of-              director 83:10           drafting 94:9,13
                                                                           122:8                   exist 98:11
proposed-use            disagree 89:24           drawing 33:20
 119:12                                                                   encounter 91:6           existed 16:22
                        disappear 58:14          driver 11:5
denied 48:14,22,25                                                        end 60:19                existence 17:2
 110:3                  disappointed 74:12       drop 15:16                                         120:23
                                                                          enforce 35:13 36:4,
deny 49:4 107:15        disapprove 67:21         dropped 11:6              13 47:10 48:4,7 63:5,   exists 62:8
 108:21 109:24                                                             8
                        discretion 63:5          drops 14:8                                        expansion 68:8
department 35:9,10,                                                       enforced 35:8 36:4
                        discuss 18:11,14         Duckett 8:13                                      expect 112:9
 15 36:5,10 37:2,4,10                                                      48:11 62:23 63:2
                         95:17
 48:3,10 51:17 52:6,                             Due 8:7                   66:3                    explain 14:19 25:9
 10,11,16,24 63:4,7,    discussed 28:18                                   enforcement 37:7
                                                                                                    31:25 32:8 39:15
                                                 duly 10:14 24:20                                   44:21 51:11,23 53:25
 13 66:3 67:6 85:9,10    29:4,8 30:23 99:22
                                                                           63:14 71:23,24 81:10
 87:5,18 88:8            101:22 103:24           dusk 49:24 50:19,23                                85:20 101:24 113:16
                                                                           84:11 85:25 87:15
                         113:10,12                51:20,25 52:13,20                                 114:22
department's 66:23                                                         88:4
                                                  53:7,16,20 54:2,7,11,
                        discussing 100:6                                                           explains 59:8
depend 79:5 115:19                                15,19 55:6,13,17,21     enforcing 36:18
                        discussion 98:4           56:17,20 57:6,9,10,                              explanation 19:17
depending 108:23                                                          engage 33:19
                                                  12,21,22 58:9 59:4,                               104:9
                        discussions 18:16,                                enjoy 14:21,25
depends 78:25                                     15,19 60:3,6,21
                         21 19:24 20:3 22:7                                                        express 32:11 34:2
                                                  61:19,22 62:3 63:12
depicted 27:25 28:6                                                       entirety 107:21
                        disrupt 102:25            64:21 65:4,8,20                                  expressing 23:2
 38:13 40:5
                                                                          entitled 87:13
                        distance 79:9                                                              expression 32:25
depicting 77:15                                             E             essentially 115:10        33:8,19
                        distancing 8:9
deposed 10:21                                                             etcetera 115:5           expressive 33:21
                        distinction 33:20        earlier 39:10 54:22
deposition 8:12 9:7
                                                  101:22 103:3            event 48:22 53:2         extend 63:24
 11:3 12:24 13:7,22     distinguish 33:5                                   109:8,14 110:3
 16:7 123:16,18                                  earliest 57:8                                     extent 20:11,12
                        district 9:11,12                                  events 71:14 80:7,
derived 97:11            12:11 69:8 70:8,9,10,   easier 90:14                                      exterior 122:6
                                                                           12,21 81:2 109:9,21,
                         21,24 74:3
describe 11:11 13:2                              East 86:5,11,15           25 117:19,25 118:5      extra 52:19 71:24
 68:6 77:14 117:2       dividing 34:13                                    exam 92:20 93:5
                                                                                                    84:11
                                                 East's 86:23
determination           Division 9:13                                     EXAMINATION
 36:20 43:14,16                                  easy 46:9                                                    F
                        dock 11:6                                          10:17
 111:15                                          effect 45:8
                        document 15:15,21                                 excellent 83:2           face 22:10
determine 31:12                                  Effective 15:24
                         16:3,10 23:23 24:4,7,
 36:24 37:11 43:13                                89:15 90:25 92:17       exception 66:13,18       Facebook 77:11
                         11,19 29:7 42:9
 54:15,19 55:8,9
                         49:19 50:3,6,16 62:4    effectively 103:10       exclusion 99:16,21       facilities 49:20 50:17
 67:17 70:13 109:14
                         72:22 79:18 89:14,                                                         51:18
                                                 election 12:21           exclusive 25:2
determined 31:15         16,19 90:2,5,7,10,24
 36:25 43:6              91:2,7,16 92:8,11                                Excuse 106:2             facility 15:21 16:13,
                                                 element 34:17,19
                         93:16,22,25 94:3,10,                                                       22 17:2,8 23:24
determining 67:13                                email 22:9,13,15         exercise 109:15           24:21 35:7,13 36:4,
                         20,21 95:4,6 100:16
differentiate 37:16      112:22 120:22            68:14,18,20 69:16,24    exhibit 15:15,18          13,18 48:11 89:15
                                                  70:3,11 72:25 74:6       23:14,15,19 27:16,       90:24 91:10



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 38 of 44 PageID #: 870

                                                                                              Index: fact..inside
fact 87:22 98:18        focused 59:12         give 58:20 88:22                                  ignore 23:18
 99:19                                         111:20 118:18                      H
                        follow 62:13                                                            images 79:5
factors 109:19                                glow 51:25 54:12,22
                        foot 11:6                                     half 13:5                 imagine 80:11
                                               55:14 57:14,17 58:5,
facts 83:3,7,9,16
                        football 77:19 78:3    10,14                  happen 60:20              immediately 43:9
 85:21
                         81:3                                                                    45:11 100:20 101:15
                                              goalpost 77:20          happened 61:23
fair 38:20 47:2 77:12                                                                            102:5,6,16 112:7
                        foreground 42:18                               62:3
 80:8 91:9 111:20                             Good 8:2 9:21 10:2,
                                                                                                impacts 72:5
 113:19 117:6           forgot 41:14           19,20                  happening 103:2
                                                                                                impede 105:13
familiar 24:3,15,18     form 33:11,21 40:12   grant 110:10            happy 88:17
 50:2,21,24 91:2         44:18 55:12 56:5                                                       impedes 105:7
                                              granting 108:23         hard 52:9 55:8 111:5
                         59:22 89:18 105:9
family 11:13                                                                                    impeding 105:4
                         120:8 121:9          great 11:24 88:21       hazard 81:15
fashion 36:14                                  101:13                                           impermissible
                        forwarded 75:20,23                            header 73:11 74:7          32:20
federal 8:22 11:17                            Greta 8:13               112:25
                        fourth 57:13
                                                                                                impose 108:22
feel 93:7,12                                  groceries 14:22         health 107:18
                        framed 55:6                                                              109:12
feelings 19:13,15                             grocery 11:4,13         hear 13:24 111:21
                        free 93:7                                                               in-person 22:6
felt 19:17                                    grounds 23:25 24:23     heard 9:10 21:17,23
                        front 40:2,8 42:15                                                      inch 115:4
                                               25:16 26:25 28:23       76:11
fence 38:23              69:18 92:11 93:17
                                               29:13 30:21 31:19                                inches 115:5
festival 117:4,5,7      Frye 12:19,21          32:5 33:16,18 34:4,    hearing 21:19
                                               15 35:4,17 36:10
                                                                                                include 49:21 122:7
 118:10                                                               held 12:17 15:3 47:23
                        full 11:25             37:20,23 38:2,19                                 included 74:9 98:13
figuring 65:24                                 39:2,6 45:17 46:23     historic 24:23 29:13
                        function 99:18                                                           99:15 102:7 121:13
filed 112:3,11           100:10 115:15         49:23 50:18,22         hold 109:8                 123:9
                                               55:17,20 56:12,17
filing 110:8 112:7      funding 67:2 68:4      60:16,19 61:18         holding 103:21            includes 110:23
final 93:2                                     63:11,16 64:6,11,23    holiday 121:18            including 24:23
                                     G         65:6,16,18 66:8,11                                63:17
find 60:8,12 99:25                             67:3 80:14 81:21       holidays 109:25
                                               85:14 96:12 100:7,17                             Incorporated 8:6
fine 41:16 76:21        gain 62:10                                    hour 13:5
 90:15,17                                      102:8,15 104:23                                  increased 17:17
                        game 78:3              105:6,12,19,23         hours 87:6,9               18:2,4
fit 104:24                                     106:8,12 113:25
                        gate 56:9                                     Hughes 73:8,11,15,        Indiscernible 116:7
five-minute 76:19                              114:20 117:12 118:6
                                                                       17,22
                        gates 38:25 39:5,18    119:9,10 122:5,6                                 individual 24:25
five-person 33:6,7                                                    hundred 20:19,23,25
                        gather 26:13 30:10    group 24:25 30:10,                                 28:18 30:10 49:7
 39:10 42:25 44:13
                         46:10                 20 31:6,9,18 32:10,    hurtful 69:22 71:4         61:20 69:12
 101:21 104:3,6
                                               14 44:4 45:19 96:2                               individual's 21:6
fix 14:4                gathered 46:13
                                               103:6
                         77:18                                                    I             informal 97:14
flag 113:5,17 114:15,                         groups 96:6 100:21
 25 115:15,18           gathering 25:3                                                          information 86:11
                                               101:16                 idea 76:12
                         31:14,21,22 32:2
flagpole 115:10,16,      40:9 77:22,25        grown 85:11,22                                    Infrequent 37:24
                                                                      identification 15:19
 19
                        gatherings 40:20      guess 35:14 43:23        23:16 27:19 42:4         infrequently 37:23
flags 113:20,24                                57:13 59:16 60:11,13    49:17 68:12 72:18
                        gave 18:8                                      75:17 77:8 78:9
                                                                                                injunction 98:16
 114:20 115:8,13,23                            74:6 78:25 97:13
                        general 13:11 70:22    99:4 100:4              79:14,16 90:19,21        input 104:15
floating 99:20
                        George 17:18 18:6     guessing 16:24          identify 28:3             inserted 122:18
Floyd 17:18 18:6
                        Gillespie 24:20       guidelines 62:13,14     identifying 114:12        inside 102:24
focus 25:6
                         25:11


                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 39 of 44 PageID #: 871

                                                                                            Index: instance..minute
instance 79:8 121:2     July 75:21 89:15          56:1 57:1 58:1 59:1     limitation 96:4          manner 108:22
                         90:25 92:9,10,14,16,     60:1 61:1 62:1 63:1                               109:4,6,7 121:3,16,
instances 48:9,13                                                         limited 122:9
                         17 120:18,19,24          64:1 65:1 66:1 67:1                               17,21,25
 88:8
                                                  68:1 69:1 70:1 71:1     Lindsey 73:17,22
                        June 16:18,19,20                                                           manually 90:12
intelligence 59:10                                72:1 73:1 74:1 75:1
                         17:3 74:8 120:18,19,                             Lisa 13:10 75:20
                                                  76:1 77:1 78:1 79:1                              march 15:25 81:3,5
intent 29:19,22,25       24
                                                  80:1 81:1 82:1 83:1
                                                                           94:14 96:17
                                                                                                    82:11,16
 30:4,8,11
                        jurisdiction 81:22        84:1 85:1 86:1 87:1     Listening 19:18
                                                  88:1 89:1 90:1,23
                                                                                                   marched 81:13
intentional 99:18
                        justification 44:13       91:1 92:1 93:1,13       literal 66:4
                                                                                                   marching 85:12,23
interfere 25:19 92:19                             94:1 95:1 96:1,19       load 72:23
                                                  97:1 98:1 99:1 100:1,                            marked 15:18 23:15
interpretation 123:8              K
                                                  16 101:1 102:1 103:1    location 22:19 27:24      27:18 42:3 49:16
introduce 9:19                                    104:1 105:1 106:1        28:3,6 38:13,15 40:5,    68:11 72:17 75:16
                        keeping 72:6,10                                    7 42:12,14 71:10,21      77:7 78:8 79:13,15
involve 36:19 51:16                               107:1 108:1 109:1
                        Kevin 12:19               110:1 111:1 112:1                                 90:18,20 93:23
                                                                          long 12:14 13:4,13,
involved 37:2,6 47:5                              113:1 114:1 115:1                                matter 9:8
                        killing 18:6                                       17 102:15 115:9
 49:3,7 50:18 83:4,8                              116:1 117:1 118:1
 94:9 118:5             kind 14:8 18:16,21        119:1,3 120:1 121:1     longer 46:7 96:6         maximum 41:6
                         100:10 117:4             122:1 123:1,19           117:21
involves 60:15 69:17                                                                               mayor 83:10 84:19
                        knowing 111:9            latest 95:5 119:4        looked 119:25             85:7 86:4,10
involving 103:5
                        knowledge 16:21          law 71:23,24 81:10       lost 114:16 120:10       meaning 57:10,12
Isaac 9:22 72:20                                                                                    121:22,25
                         62:11,18,20 68:3         84:10 85:25 87:14        122:20
 88:18 92:7,18
                                                  88:3 121:22 122:2       lot 52:4 53:8,9,10,11    means 34:10 56:9
issue 14:3,4,8,10
                                  L              lawn 28:12                70:25
 41:3 52:5 81:18                                                                                   meant 84:5,8 86:10
 99:10                                           lawsuit 48:18 119:22     low 38:22                 116:17
                        Lafayette 9:9 10:8        120:6,13
issued 82:18             12:9 15:6 16:14 18:5,                            lumber 114:13,14,        meeting 24:17 27:14
                                                 lead 120:4                15,24,25                 89:22 91:12 93:14
issues 51:16 67:2        22 69:20 73:25 85:9,
                                                                                                    119:5
 69:16 81:25 82:6        13 87:4 110:8
                                                 learn 16:17,25 21:14
 100:11                 Landon 10:3                                                   M            member 12:8 70:12
                                                 learned 51:6                                       87:19
item 67:19              language 95:18           learning 54:10           made 24:20 25:11,13      members 87:14
items 67:22              96:15 97:7 98:12,18,                              41:5 43:16 45:9
                                                 leave 19:9,11 33:23,                               88:4,9
                         23 99:13 100:5,6                                  49:22 75:8 78:19
iterations 98:10         104:6 106:21 108:11,     25                                               memorial 100:21
                                                                           90:14 94:17
                         16 119:11,20 120:5,                                                        101:16 102:7,17
                                                 leaving 29:3 32:3        magnet 71:11,16,18
             J           12,21 121:2,6,14                                                           122:9
                                                  103:18
                         122:11,18 123:2,4,8                              maintain 29:25
                                                 left 57:14,17                                     men 85:11,23
jail 68:7               Larry 24:20                                       maintained 16:14         mentioned 27:13
Janice 68:15,22                                  legal 8:4
                        Larson 8:1 9:1,8                                  majority 21:12,15         68:4
January 9:15 89:22       10:1,13,19 11:1 12:1,   legally 87:19             22:17 23:4
                         3 13:1 14:1 15:1 16:1                                                     mentions 64:7,10
 91:11 93:15 108:13                              lenient 104:20
                         17:1 18:1 19:1 20:1                              make 14:5,13,17          met 13:3
 119:5
                         21:1 22:1 23:1 24:1,    letter 84:19,22 86:4,     35:21 47:15 48:6
job 84:12                21 25:1 26:1 27:1        7,15,19,22 87:3          109:8 111:7,15          metal 114:13
                         28:1 29:1 30:1 31:1                               112:10,13,18            Michael 8:4
Joey 83:3                                        letters 79:21 80:6
                         32:1 33:1 34:1 35:1
                                                  84:14,18,19             makes 36:2 52:9          miles 52:8
John 9:8,25 10:6         36:1 37:1 38:1 39:1
                                                                           87:18
                         40:1 41:1 42:1 43:1     letting 111:21                                    mind 59:25
join 14:20                                                                making 36:20
                         44:1 45:1 46:1 47:1
judgment 111:15          48:1 49:1 50:1 51:1     lifelong 14:23                                    minute 27:15 97:18
                                                                          manifest 56:2
                         52:1 53:1 54:1 55:1     light 56:19



                               TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 40 of 44 PageID #: 872

                                                                                                 Index: minutes..Pham
minutes 49:24            nature 11:2 17:6,10     obligated 63:13         organizations 95:12         18 32:3,14 33:14,15,
 50:19,23 51:20           25:13 33:20 81:7        87:20                   96:6 97:11 99:15           17 35:4 36:9 40:9,15,
 52:12,19 53:6,16,20      91:18 108:24                                                               20,24 41:6 43:6 44:5,
                                                 observation 54:16       organized 47:4
 54:2 55:17,21 56:17,                                                                                7,14 45:9,20,21,23
                         necessarily 71:17
 21 57:7,21,22 58:7,                             obstruct 113:18,21      original 76:4               46:13 47:5 53:9
                          105:2
 15 59:3,14,19 60:3,5,                            115:14,23                                          62:14 70:8,19 71:2
                                                                         overtime 87:7
 21 61:19,22 62:3,5      needed 26:15,18                                                             74:14 77:18 81:11
 63:11 64:21 65:4,8,
                                                 obstructs 115:15,18                                 103:6 104:24 106:5,7
                          28:22 45:10 62:2                               Oxford 9:13 11:17,18
 20 88:23 97:22           67:20                  obtain 25:2 28:19        12:6 14:23 18:5 69:2,      113:20 117:10
 118:18                                                                   5,9,21 80:6 81:19
                         newly 107:24            obtaining 60:7                                     perfectly 59:14,18
                                                                          82:8 83:11 85:8,12
miscalculate 60:20
                         night 52:4 53:12,14     obvious 58:4,7           117:5                     permit 24:25 25:2,4,
miscalculated             55:3                                                                       16,18 26:9,14,16,18,
 61:22                                           occur 56:20             Oxford's 85:7               25 28:17,19,22,23
                         nonpermitted 82:16                                                          30:22 31:4,8,20 32:6,
Mississippi 9:10,12                              occurred 56:20
                         nonprofit 95:25 96:5     83:18 100:2                        P               12,13,21 33:3,25
 10:4,9 12:7 73:24
                                                                                                     34:3,6,13,15,25 35:3,
 80:7 86:16 87:8         Northern 9:12           off-duty 87:7
                                                                         p.m. 53:21 54:3 57:7,       13 36:11 40:16 41:7
misunderstand            notes 118:17            off-the-record 98:4      18 58:22 98:3,5,6,8        44:8 45:10,22 46:11,
 43:11                                                                    118:21,22,23,25            14 47:7,20,24 48:15,
                         notice 85:23,24         offensive 71:9                                      24 49:4,7 51:18 60:7,
misunderstood                                                             123:17,20
                         notify 85:8             office 15:3 68:8                                    13 61:7 62:13 82:17,
 45:6                                                                    paid 87:8
                                                  117:20                                             19 100:19 101:14
moment 25:6              number 9:13 40:22,                                                          102:4,13 103:13,19,
                          23 43:7 46:11 81:9     officers' 87:24 88:10   paragraph 69:15
                                                                          71:8 74:5,12 85:6          23 105:3 106:4,6
Monday 74:8                                                                                          108:23 110:4,11
                         numbers 23:20           official 98:22           87:4 100:17 106:16,
money 72:3,4                                                              20 107:12,22 108:3,       permit's 40:19
                                                 officials 80:7
month 38:5                          O                                     7,12,20 110:2 112:24
                                                 Ole 81:3                 119:8,10,12 122:5         permits 43:8 60:15
months 12:16                                                                                         100:18 101:9,11,13
                         O'DONNELL 9:3           on-duty 87:7            paragraphs 100:7            102:3
monument 18:22            10:7,8 13:3,7 33:10                             119:15,21
 19:4,21,25 20:16                                one-fourth 115:4                                   permitted 33:6 115:8
                          40:11 44:17 55:11
 41:2 42:17,21 43:10,                                                    park 29:2                   117:15
                          56:4 59:21 61:12       open 57:2
 18 45:12 64:19 71:4      72:19 73:6 76:20                               part 23:8 26:5 43:2,4      permittee 110:4,6
 77:16 78:15 81:16                               opening 38:23
                          88:16,22 89:25 90:8,                            44:14 45:16 47:13
 84:13 114:11             15 92:2,5,15,18,25     operation 11:18          58:13 64:3,5,15,18,       permitting 39:11
morning 8:3 9:21          93:3,9,13,19 94:4,6,                            22 65:5,7,15,17 66:7      person 20:22 21:19
                                                 opinion 21:15
 10:2,19,20               22 96:16,18,22 97:3,                            69:10,11 96:7 99:13        26:15,17,24 28:22
                                                  103:22 113:21
                          15,23 99:11,24                                  105:12 109:23              59:10 60:18,22 61:3,
motion 24:19 25:7,        100:12,24 105:8        opposed 31:14                                       5,20,25 63:10,14
 10 50:7 98:15                                                           parties 8:17 83:4,7,
                          108:17 116:6,12,15      40:23 104:22                                       70:7 76:7,10 102:14
                                                                          16
mouth 62:16,18            117:23 119:15 120:3,                                                       103:14,20 105:2,6,11
                                                 opposition 98:15
                          7 121:8,11,13 123:13                           parts 104:22                113:19
move 19:8                                        order 23:24 24:22
                         object 33:10,11                                 Passidomo 76:5             personal 23:2,5,9
moved 20:8 21:7,11                                25:2 31:7 49:20
                          40:11 44:17 55:11
 69:14                                            58:12 59:11 99:3       past 74:13 78:20           personally 70:19
                          56:4 59:21 105:8
                                                  101:21 102:11                                      84:2
moving 70:5 72:6,11       115:4 120:7 121:8                              peacefully 74:15
 84:18                                           ordered 61:10                                      personnel 35:16
                         objected 14:16                                  pedestrian 39:13
                                                 ordinance 27:3           44:16 105:7,13             51:17 52:6,25 72:4
multiple 98:10           objection 9:4                                                               87:6,7
                                                 ordinary 59:10          pending 8:25
                         objections 14:14                                                           perspective 21:6
          N               90:10                  organization 95:25      people 20:23 24:22
                                                  98:12,23                25:3,15 26:9,13           Pham 8:4
                         objects 110:4
named 68:15 76:5                                                          29:12 30:10,20 31:6,



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 41 of 44 PageID #: 873

                                                                                          Index: phone..referring
phone 80:12,21           22 58:13 59:3,5,7,11,   previously 106:21        25 71:19 72:3 74:15    real 61:10
                         18 60:20 61:4,21         107:16 115:12
photo 63:20                                                              protesting 28:25        reason 39:10,12
                         62:8,22 63:2 64:7,10
                                                 primarily 82:7           29:17,20 44:5 85:12     40:14 73:12 102:19
photograph 42:6,10       65:19 66:5,10 78:5,
                                                  122:10                                          121:13
 77:10,15 78:11          24 82:18 89:15,21                               protests 18:12 37:16
                         90:9,25 91:10 95:6      print 88:18              71:11,16               reasonable 108:22
photographs 27:21        96:7,8 97:5,9 98:11,                                                     121:3
 39:20 46:16 64:25
                         14,24 99:14 104:16,
                                                 printed 89:10 94:21     provide 20:13
                         20 106:22,25 107:17,
                                                                                                 reasons 17:13
phrase 95:11 121:20,                             printing 89:2           provided 49:11
 24                      25 108:8,12 110:15                                                      recall 13:12 17:13
                         112:17 113:11,13,24     prior 16:9,12,20        public 14:21,25 15:3
                                                                                                  48:24 50:13 51:6
phrased 29:11            115:22 119:4,21          26:25 28:17 49:22       56:14 70:12 74:14
                                                                                                  68:20 75:2,4,23
                         120:13                   50:15 51:13 84:23       87:14,19 88:4,9
physical 56:3                                                                                     77:22 78:18 91:14
                                                  90:3 97:4 118:4         104:16
                                                                                                  104:2,5,9 117:5
picture 28:9 30:16      political 31:7,13,22
                         32:11 33:8,17,19        pro 71:11               pulls 51:12              118:12
 38:13,18 47:2 117:3
                         34:2 35:19 36:22        problem 91:24           Pure 75:7 79:2          receive 68:18
pictures 29:8 30:14      37:11,16 103:22
 38:12                                           procedure 8:23          purely 23:2             received 11:19 69:24
                        politics 32:17,18         13:23                                           111:3
piece 114:14,15                                                          purpose 83:12,15
                        portion 61:17            procedures 82:21         93:21                  receiving 68:20
place 53:3 71:18
 80:8,13 108:22         pose 107:18              proceed 14:15           put 25:25 119:21        recently 91:22 119:4
 109:4,6 121:3,6,16,    position 12:15,18,21                              121:6
                                                 process 31:17 34:25                             recess 41:19 76:24
 17,21,24 122:10,21      23:3 31:8 44:5 59:13,    61:7 109:24 110:14,    puts 52:15,23            89:5 118:22
plaintiff 9:24 10:5      20 63:12                 18 111:19
                                                                                                 recipient 74:9
plaintiffs 9:19         positive 71:14           produced 89:13,17                   Q
                                                                                                 recognize 27:24
                        possibility 52:2          98:19
plastic 114:13 115:2                                                                              28:6 38:12 40:4
                                                 prohibit 114:23         question 14:4,16         42:12 116:23
plate 11:6              possibly 111:8                                    20:24 26:5 33:12
                        post 77:11               prohibited 33:8          40:17 44:10 45:3       recollection 19:2,7
play 67:9 81:25 116:2                                                                             74:19,23 91:19
                                                  103:23                  50:20 54:5 56:6
played 116:21           poster 103:21                                     58:20 59:23,24 61:8,
                                                 prohibits 113:24                                recommendations
playing 116:19          potential 103:5           114:19,25               15 64:9 67:7 72:20      17:4,7
                                                                          106:9 109:22 114:16
point 18:23 32:20       potentially 65:12        projected 78:15                                 record 8:11 9:16
 35:5 36:12 43:7                                  79:6,9                 questions 13:11,24       12:2 41:18,22 76:23
                        practice 8:8 55:22                                59:12 123:12,14
 45:13 78:19                                                                                      77:3 88:25 89:4,8
                                                 projection 78:18,23
                        predict 58:14                                    quietly 13:25            97:24 98:3,8 118:16,
Poles 114:24                                                                                      21,25 123:17
                        preliminary 98:16        promote 31:7
police 52:7 85:8                                                                                 recording 8:19
                                                 proper 81:10                        R
                        preparation 16:7
policies 36:24 37:5                                                                              records 22:21
                        prepare 12:23 81:11      property 69:20 74:14
 90:12 95:7 117:15,17                                                    ran 90:7
                                                  79:10
                         85:25                                                                   redline 90:6,13 94:23
policy 15:22 16:13,                                                      Rash 9:9,25 10:6         96:20 97:10,20 98:25
                        presence 26:24           proposed 17:11,14
 22 17:2,9 23:24                                                          48:21                   100:15,24 101:4
                                                  49:22 104:2,5 106:17
 24:21 25:11,14,22       44:14
                                                  108:4,24                                        106:16 112:22
 26:2,15,17,21 27:7,                                                     Re-ask 40:17
                        present 71:10,21
 10,12 29:9,20,23,24,                            prosecution 11:16                               redlines 97:14
                         87:25                                           reaction 120:13
 25 30:4,5,8,9,12,19
                                                 protect 75:6                                    reference 43:8
 34:20 35:8,14 36:4,    pretty 46:9 55:25                                read 61:14,16 69:25
 13,19 37:7,8,14,15      57:20,23 58:4,7         protest 17:17 18:2,4,    87:22 101:8 102:3      referring 39:16,23,
 39:11 40:18 41:9        121:15                   16,18 33:8 34:16,23                             24 40:2 42:17,24
                                                                         reading 114:17
 44:23 48:11 49:11,21                             35:19 36:22 37:12                               43:3 74:17 80:25
                        previous 15:12 26:2,
 50:17 55:5,15 56:15,                             45:20 47:4,6,18,23,    reads 59:6               83:23 118:8
                         21 27:12 122:4



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 42 of 44 PageID #: 874

                                                                                            Index: reflect..social
reflect 22:24,25 23:5,   requesting 87:5        Rethy 9:2,21,22         seconded 24:20            87:5,18 88:8
 9 100:8                                         10:18 15:20 23:17       25:7
                         require 25:4 34:6                                                       shoplifter 11:16
                                                 27:20 41:12,23 42:5
reflected 101:21          43:8 44:8 47:7,20                             section 95:10 96:11,
                                                 49:18 61:13 68:13                               shorter 58:23
                          105:2                                          24 97:6,8
reflecting 22:21                                 72:21,24 73:7,21
                                                                                                 shot 111:21
                         required 40:19 82:21    75:18 76:18 77:4,9     seeking 87:23
reflects 50:6                                    78:10 79:17 88:14,
                          100:18,19 101:9,11,                                                    showing 116:24
                                                 20,24 89:9,23 90:4,
                                                                        sees 116:15
regard 25:22 42:24        14,15 102:3,4 105:2
                                                 22 92:21 93:7,11                                shows 36:11 46:21
 105:24                   110:5                                         self-evident 56:8
                                                 94:5,8,24 95:2 96:21                             50:10 78:14 117:3,10
regularly 11:14          requirement 49:21       97:12,17,25 98:9       self-explanatory
                          50:22 51:2,7,9
                                                                                                 sic 100:21
 37:22                                           99:23 100:3,14 101:2    121:16
                         requirements 26:21      116:8,22 118:15                                 side 38:17 40:3 41:4
regulates 115:9                                                         selling 14:22
                                                 119:2 123:11                                     44:6 45:21,24 46:13,
related 17:16,21         requires 31:4 55:16                            sending 84:8              22
 18:2,12,16,21 19:4,      66:10                 review 84:22 95:6
                                                                        sense 14:5,17 20:14,     sides 43:23
 20,24 39:12 67:2                               reviewed 84:25 85:2
                         requiring 40:16                                 21 22:22,23 37:9
 82:2
                          49:23
                                                                                                 sidewalk 39:14,15,
                                                revision 49:20 89:20     55:4 84:4,7 86:9
                                                                                                  17,22,24 41:2 42:20,
relates 92:9
                         reserves 107:15        revisions 90:3 92:9     sentence 101:8,9          23 43:3,9,17,19,21,
relax 30:9                108:21 109:11
                                                 94:3                                             25 44:9,15 64:2,14,
                                                                        separating 79:20
                                                                                                  18,20 65:3,8,15,17,
relaxing 26:20           resident 14:23         Rikard 83:19 84:5,8     series 27:21 46:16,       20,24 66:5,15 105:4
rely 70:8                resides 69:12          rise 18:9                21 103:4
                                                                                                 sidewalks 25:18
remember 17:12,23,       resolved 14:11         risks 107:18            serve 14:25 71:11         39:25 40:10 66:14
 24,25 18:14,15,19,
                         resource 72:9          road 12:6 81:14         served 83:13,16          Signs 112:25 113:2
 20,25 19:24 20:4,10
 21:3,5,19 91:13,20      resources 52:12,14,                            serving 14:21            similar 95:6
                                                role 67:9 81:24
 95:21,23 103:3           17 71:13,21 72:2
                                                room 8:10,14            set 28:14 37:7 39:20     simple 55:25
 104:18
                         respect 43:16 81:25                             67:13,14 107:17
                                                                                                 simply 86:11
remote 8:19 9:7           91:15 99:8 104:21     rough 20:14
                                                                        sets 103:21
                                                rule 8:22 39:11 42:25                            Simpson 9:23
remotely 8:12,16         respond 76:16
                                                 44:13 101:21 104:3,6   setting 67:10,11
                                                                                                 simultaneous 25:24
repairs 68:7             responded 82:23                                 75:14
                                                                                                  48:2 73:20 93:6
                                                rules 8:23,24 107:17
repeat 26:5 27:8         responds 83:19                                 severity 8:7              95:20
 33:12 36:16 64:9                               run 12:20
                         response 22:9                                  share 59:16 80:11        single 20:22 26:15,
 69:3 91:4 95:22
                          119:22 120:6          running 52:2             115:25                   17,24 28:22 60:18,22
rephrase 44:10                                                                                    61:2,5
                         responses 22:12                                sharing 117:21
 50:20 54:5 56:6
                                                            S                                    sir 14:6 102:18
 58:19 59:24 61:7        responsibility 66:22                           sheet 79:20 84:15
                          82:8                                                                   sit 28:19 47:5 103:14
reporter 8:13 10:11                             safety 17:15,16,20,     sheriff 17:5 47:15,21,
 61:14,16 96:25 114:3    responsible 94:12       22 18:9,11 30:2 41:3    25 51:14 66:25 67:8     sits 32:15
                                                 51:16 52:3 81:18        68:3 74:13 75:8,11,
Reporting 8:6            rest 105:18,22                                                          sitting 29:2 103:6,18,
                                                 82:12 102:21 107:18     14 80:3,10,25 83:20
                          106:12                                                                  20
represent 9:24 12:12                                                     85:2,6,18 86:5,11,15,
 23:10 70:10             restate 14:4           sat 30:21                23 87:13,23 109:18      situation 47:9 52:7
                                                scanned 84:24            120:18,20 121:7          111:4
represented 89:20        restriction 109:4
                          110:5,7 121:21,25     school 15:7,8,10        sheriff's 35:9,10,15     sky 57:17 58:15
representing 10:5
                                                                         36:5,10 37:2,4,10
                         restrictions 108:23    screen 116:2,4                                   slip 84:15
request 87:18                                                            48:3,10 51:17 52:6,9,
                          109:12,14 110:11       117:21                  11,24 63:4,7,12 66:3,   social 8:9 31:14,21
requested 61:17           121:4
                                                second-to-last 87:3      22 67:6,10 68:8          32:2
 75:25 76:2
                                                 112:21                  80:17 82:24 85:10



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 43 of 44 PageID #: 875

                                                                                         Index: soft..unanimously
soft 27:9               starting 52:12 53:6      57:15 58:5,10,11       technically 29:4        today 13:18 24:12
                         101:9                                           82:3                    54:8 60:2 84:23
solicit 104:15                                  sunlight 54:13
                        starts 52:19 80:2        57:14,17               telephone 22:6          today's 9:14 12:24
someone's 113:18,
                                                                                                 123:16
 22                     state 8:24 11:25 12:4   sunset 60:10,11         telling 86:10
                                                                                                told 57:19
sort 42:20 63:13        stated 36:5 37:13       supervisor 76:15        tells 14:14
 77:12 89:12,20                                                                                 toll 83:21 84:2,10
                        statement 83:22         supervisors 12:9        tents 117:11
 98:21,25
                                                 14:20 15:5 19:3                                topic 32:17
                        states 9:11 100:18                              term 15:5
sought 109:15                                    30:25 47:10 49:6
                                                                                                total 44:7
                        stating 59:19            50:7 66:21 75:12       terms 13:22 29:12
space 31:7 45:10
                                                 80:3 94:16 110:8,22     54:22 55:6 66:4        town 81:19
 81:14                  statue 19:8 20:7,8
                                                                         80:25
                         21:7,10 22:18,25       supervisors' 62:5                               track 61:8 99:2
speak 10:15 85:21
                         24:24 40:2,25 41:7                             testified 10:16 11:16
                                                support 51:9,20                                 traffic 39:13 44:16,20
speakers 25:24 48:2      63:17,20,21,23 64:3,                            39:9 119:14
                                                                                                 52:4 53:10 82:11
 73:20 93:6 95:20        4,8,11,15,16 68:14     surround 81:20
                                                                        testify 11:15 19:23      105:4,7,13
                         69:18 70:5 71:10,15,
special 117:19,25                               surrounding 44:15
                         20 72:7,11 73:2                                testimony 11:8          traffic-safety 81:25
                                                 45:11 63:23 100:20
specific 29:17 54:25     74:20 75:7 84:12                                43:11 45:13 57:6        82:6
                                                 101:16 102:6,16
 62:19,20 67:21 96:11    102:23 104:21,25
                                                                        text 22:9,13,15         transcript 23:22
 100:7 121:12,22,25      105:18,22 106:6,11     swear 8:15 10:11
                        stayed 34:2                                     Thacher 9:23            treat 117:19
specifically 43:17                              swearing 8:19
 51:19 64:7 82:15
                        staying 32:6,9 34:4,                            Thames 10:2,3           treated 105:23
                                                sworn 10:15
 122:18                                                                                          106:3,13
                         8,9,14                                         thick 115:19
speculate 10:25                                                                                 treating 105:17
                        stays 36:24                         T           thickness 115:4
 44:19 46:3 47:8
 54:25                  stipulate 8:17                                                          trials 122:23
                                                                        thin 52:15
                                                tab 15:16 23:12,19                              truck 11:5
speculating 16:19       stood 45:21              27:16 29:8 30:14       thing 41:24 43:20
 53:13 58:17 62:17                               41:25 46:15 49:14                              truth 10:15,16
                        store 11:4,13                                   thought 90:13
speculation 47:11                                63:19 64:25 68:9        114:10 116:17          TSG 8:6
                        straight 97:22           72:15 73:6 75:15
 75:7 79:3
                        strain 71:12 72:2,10     77:5 78:7 79:12        thread 80:2             turn 23:12 27:15 28:5
Speculative 105:14                               94:20 107:3,5                                   29:6 30:13 38:11
                        strains 71:21                                   threshold 40:15
                                                                                                 39:19 40:4 63:19
spent 72:3                                      taking 53:3 83:3,7,9,
                        street 41:4 81:12,17                            time 9:15 10:22          64:24 68:9 72:15
spoken 13:6,9                                    21 84:2,10 91:15                                77:5 78:7 79:12
                                                                         34:17,19 37:25 38:7
                        streets 81:19,20        talk 20:25               41:15,17,21 51:14       84:14 86:14 94:19
spot 46:4,6,8,9,11
                         82:2,7 85:13                                    53:15,17 54:5,7,11,
 47:7                                           talked 20:22,23 21:2                            turned 32:19
                                                                         17,20 56:18 57:3,13,
                        stress 52:16,19,23       27:14 119:3,8
spread 46:6                                                              20 58:8 61:8,10        turning 100:15
                         53:5
                                                talking 13:25 28:8       70:16 76:22 77:2
square 28:4 30:21                                                                               turns 32:17
                        struck 95:12,15,18       30:5 35:2 40:19 61:7    79:2 81:10 84:11
 32:15,19 38:20 52:3,
                                                 70:20,22 103:4          87:15,24 88:5,10       type 47:19
 8 53:9 81:13,16,20     stuff 116:4
                                                 105:25                  89:3,7 98:2,7 108:22
stand 40:25 41:4,6      subject 34:3 80:5                                109:4,5,7,10 114:9
                                                Tannehill 84:20                                              U
 45:16 83:4 96:19                                                        118:20,24 121:3,16,
 117:16
                        substance 33:15          86:4,10                 17,21,24 123:17,21
                        suing 11:5              tasked 35:16                                    Uh-huh 30:15,18
standard 57:21,24                                                       timing 112:17            122:12
 123:20                 summer 18:12,17,24      Taylor 73:24            titled 23:23 49:19      unable 55:9
                         19:5,21,25 51:4
standing 65:13                                  team 81:3                68:14 73:2 89:14
                         74:21 91:23                                                            unanimously
                                                                         90:24
start 9:6 15:4 32:18                            technical 14:2,8,10                              104:12
 52:2 74:6
                        sun 52:2 54:13 55:14



                                  TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-12 Filed: 02/02/21 44 of 44 PageID #: 876

                                                                            Index: unannounced..Zoom
unannounced 81:9,        19,21,24              winter 53:20 58:22
 15 82:4
                        video-recorded 9:7     won 78:3
unclear 98:20
                        view 67:5 78:22        wood 114:13,14,15,
underfunded 67:6         95:24 113:18,21,22     24 115:2
                         115:14,15,19,23
understand 26:4                                word 34:11 62:16,17
 27:11 44:11 45:19      views 23:2,5,9 32:11    89:18 95:11 113:5,7
 53:5 56:7 59:9 95:14    99:6
                                               words 78:15 99:9
 113:7
                        violate 27:2 78:23
                                               work 10:3 51:18
understanding
                        violated 107:16         110:18 116:3
 22:16 25:12,20
 26:12,14,19,23 27:6    violating 60:19        world 56:3 99:10
 28:16 44:22,24 45:2,
 12 48:17,20 59:17,20
                        violation 56:21 59:3   write 122:25 123:4
                         61:21 64:21 65:4,8,
 77:24 80:24 104:19                            writes 85:6
                         13 79:4 82:17 83:17
 109:3 110:17 111:17
 113:23 114:19,23                              written 22:5,9,11,14
                        violations 82:18
 121:19                                         23:22 110:9 119:15
                        vote 19:10,12 70:5
understood 23:3                                wrote 76:12 84:5
                         72:6,10 104:12
                                                122:13,14
unique 111:4,8          voted 19:8,11 50:7
United 9:11             votes 19:3                         Y
university 80:6
 81:13 86:16 87:8,24                W          year 15:4 38:9 53:17
                                                78:20 118:12
unusual 88:12
                        waiting 72:22          years 10:25 14:23
unwritten 66:18                                 15:7,11,12 118:13
                        walk 32:4
Usage 106:17 107:12                            yesterday 16:5,9,12
 108:4                  walked 30:20
                                                89:18 90:8
user 107:16             walking 34:4 64:20
                         65:3,7,9,12
                                                           Z
           V            walks 32:14 56:16
                        wanted 14:24 17:8      zone 41:15
vacation 50:14           20:7,8 21:10,13       Zoom 13:23
                         22:18 32:11 45:20
validity 8:18
varies 53:16 55:7       wanting 48:21

variety 55:7            water 41:11

venue 82:4              week 74:13

version 90:8 91:10      weird 116:4
 96:20 97:8 98:13,24    west 38:17
 99:8,17,20 100:10,25
 101:4 108:2,3 119:4    whatsoever 85:24
                         88:6
versions 98:19
 100:9                  white 69:23

versus 9:9 53:6         widely 62:7

vicinity 43:9,18        width 115:5,16

video 8:18 116:2,10,    window 116:10



                                TSG Reporting - Worldwide· · 877-702-9580
